Exhibit 10.1

 

 

 

SECOND LIEN SECURITY AGREEMENT

By

CARROLS RESTAURANT GROUP, INC.,

as Issuer

and

THE GUARANTORS PARTY HERETO

and

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,

as Collateral Agent

 

 

Dated as of May 30, 2012

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

PREAMBLE

     1   

RECITALS

     1   

AGREEMENT

     2       ARTICLE I       DEFINITIONS AND INTERPRETATION   

SECTION 1.1.

  

DEFINITIONS

     2   

SECTION 1.2.

  

INTERPRETATION

     12   

SECTION 1.3.

  

RESOLUTION OF DRAFTING AMBIGUITIES

     12   

SECTION 1.4.

  

PERFECTION CERTIFICATE

     12       ARTICLE II       GRANT OF SECURITY AND SECURED OBLIGATIONS   

SECTION 2.1.

  

GRANT OF SECURITY INTEREST

     12   

SECTION 2.2.

  

FILINGS

     14   

SECTION 2.3.

  

SECOND PRIORITY NATURE OF LIENS

     15       ARTICLE III       PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES; USE
OF PLEDGED COLLATERAL   

SECTION 3.1.

  

DELIVERY OF CERTIFICATED SECURITIES COLLATERAL

     15   

SECTION 3.2.

  

PERFECTION OF UNCERTIFICATED SECURITIES COLLATERAL

     16   

SECTION 3.3.

  

FINANCING STATEMENTS AND OTHER FILINGS; MAINTENANCE OF PERFECTED SECURITY
INTEREST

     16   

SECTION 3.4.

  

OTHER ACTIONS

     17   

SECTION 3.5.

  

JOINDER OF ADDITIONAL GUARANTORS

     21   

SECTION 3.6.

  

SUPPLEMENTS; FURTHER ASSURANCES

     22       ARTICLE IV       REPRESENTATIONS, WARRANTIES AND COVENANTS   

SECTION 4.1.

  

TITLE

     22   

 

-i-



--------------------------------------------------------------------------------

SECTION 4.2.

  

VALIDITY OF SECURITY INTEREST

     23   

SECTION 4.3.

  

DEFENSE OF CLAIMS; TRANSFERABILITY OF PLEDGED COLLATERAL

     23   

SECTION 4.4.

  

OTHER FINANCING STATEMENTS

     23   

SECTION 4.6.

  

DUE AUTHORIZATION AND ISSUANCE

     24   

SECTION 4.7.

  

CONSENTS, ETC.

     24   

SECTION 4.8.

  

PLEDGED COLLATERAL AND MORTGAGED PROPERTY

     24   

SECTION 4.9.

  

INSURANCE

     24   

SECTION 4.10.

  

POST-CLOSING COLLATERAL MATTERS

     24   

SECTION 4.11.

  

NOTICE OF CHANGES

     26   

SECTION 4.12.

  

NO IMPAIRMENT OF THE SECURITY INTERESTS

     26       ARTICLE V       CERTAIN PROVISIONS CONCERNING SECURITIES
COLLATERAL   

SECTION 5.1.

  

PLEDGE OF ADDITIONAL SECURITIES COLLATERAL

     26   

SECTION 5.2.

  

VOTING RIGHTS; DISTRIBUTIONS; ETC.

     27   

SECTION 5.3.

  

DEFAULTS, ETC

     28   

SECTION 5.4.

  

CERTAIN AGREEMENTS OF PLEDGORS AS ISSUERS AND HOLDERS OF EQUITY INTERESTS

     28       ARTICLE VI       CERTAIN PROVISIONS CONCERNING INTELLECTUAL
PROPERTY COLLATERAL   

SECTION 6.1.

  

GRANT OF INTELLECTUAL PROPERTY LICENSE

     29   

SECTION 6.2.

  

PROTECTION OF COLLATERAL AGENT’S SECURITY

     29   

SECTION 6.3.

  

AFTER-ACQUIRED PROPERTY

     30   

SECTION 6.4.

  

LITIGATION

     30       ARTICLE VII       TRANSFERS   

SECTION 7.1.

  

TRANSFERS OF PLEDGED COLLATERAL OR MORTGAGED PROPERTY

     31       ARTICLE VIII       REMEDIES   

SECTION 8.1.

  

REMEDIES

     31   

SECTION 8.2.

  

NOTICE OF SALE

     33   

 

-ii-



--------------------------------------------------------------------------------

SECTION 8.3.

  

WAIVER OF NOTICE AND CLAIMS

     33   

SECTION 8.4.

  

CERTAIN SALES OF PLEDGED COLLATERAL

     33   

SECTION 8.5.

  

NO WAIVER; CUMULATIVE REMEDIES

     34   

SECTION 8.6.

  

CERTAIN ADDITIONAL ACTIONS REGARDING INTELLECTUAL PROPERTY

     35   

SECTION 8.7.

  

[RESERVED]

     35   

SECTION 8.8.

  

ACTIONS OF COLLATERAL AGENT

     35       ARTICLE IX       APPLICATION OF PROCEEDS   

SECTION 9.1.

  

APPLICATION OF PROCEEDS

     36       ARTICLE X       MISCELLANEOUS   

SECTION 10.1.

  

CONCERNING COLLATERAL AGENT AND THE OTHER SECURITY DOCUMENTS

     37   

SECTION 10.2.

  

COLLATERAL AGENT MAY PERFORM; COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT

     40   

SECTION 10.3.

  

CONTINUING SECURITY INTEREST; ASSIGNMENT

     40   

SECTION 10.4.

  

TERMINATION; RELEASE

     41   

SECTION 10.5.

  

MODIFICATION IN WRITING

     41   

SECTION 10.6.

  

NOTICES

     41   

SECTION 10.7.

  

GOVERNING LAW, CONSENT TO JURISDICTION AND SERVICE OF PROCESS; WAIVER OF JURY
TRIAL

     42   

SECTION 10.8.

  

SEVERABILITY OF PROVISIONS

     42   

SECTION 10.9.

  

EXECUTION IN COUNTERPARTS

     42   

SECTION 10.10.

  

BUSINESS DAYS

     42   

SECTION 10.11.

  

NO CREDIT FOR PAYMENT OF TAXES OR IMPOSITION

     42   

SECTION 10.12.

  

NO CLAIMS AGAINST COLLATERAL AGENT

     42   

SECTION 10.13.

  

NO RELEASE

     42   

SECTION 10.14.

  

PERMITTED ADDITIONAL PARI PASSU OBLIGATIONS

     43   

SECTION 10.15.

  

OBLIGATIONS ABSOLUTE

     44   

SIGNATURES

        S-1   

 

EXHIBIT 1

  

Form of Issuer’s Acknowledgment

EXHIBIT 2

  

Form of Securities Pledge Amendment

EXHIBIT 3

  

Form of Copyright Security Agreement

EXHIBIT 4

  

Form of Patent Security Agreement

EXHIBIT 5

  

Form of Trademark Security Agreement

 

-iii-



--------------------------------------------------------------------------------

EXHIBIT 6

  

Form of Additional Pari Passu Joinder Agreement

EXHIBIT 7

  

Form of Joinder Agreement

EXHIBIT 8

  

Form of Perfection Certificate

 

-iv-



--------------------------------------------------------------------------------

SECOND LIEN SECURITY AGREEMENT

This SECOND LIEN SECURITY AGREEMENT dated as of May 30, 2012 (as amended,
amended and restated, supplemented or otherwise modified from time to time in
accordance with the provisions hereof, this “Agreement”) made by CARROLS
RESTAURANT GROUP, INC., a Delaware corporation (the “Issuer”), and the
Guarantors from to time to time party hereto (the “Guarantors”), as pledgors,
assignors and debtors (the Issuer, together with the Guarantors, in such
capacities and together with any successors in such capacities, the “Pledgors,”
and each, a “Pledgor”), in favor of The Bank of New York Mellon Trust Company,
N.A., in its capacity as collateral agent pursuant to the Indenture (as
hereinafter defined), as pledgee, assignee and secured party (in such capacities
and together with any successors in such capacities, the “Collateral Agent”).

R E C I T A L S :

A. The Issuer, the Guarantors and The Bank of New York Mellon Trust Company,
N.A., in its capacity as trustee under the Indenture (the “Trustee”), in
connection with the execution and delivery of this Agreement, entered into that
certain indenture, dated as of May 30, 2012 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Indenture”; which
term shall also include and refer to any additional issuance of notes under the
Indenture), pursuant to which the Issuer is issuing $150,000,000 aggregate
principal of 11.25% Senior Secured Second Lien Notes due 2018 (together with the
Exchange Notes and any Additional Notes, the “Notes”).

B. From time to time after the date hereof, the Issuer may, subject to the terms
and conditions of the Indenture and the Security Documents, incur Permitted
Additional Pari Passu Obligations (including Additional Notes issued under the
Indenture), that the Issuer desires to secure by the Pledged Collateral and
Mortgaged Property on a pari passu basis with the Notes.

C. Each Guarantor has, pursuant to the Indenture, among other things,
unconditionally guaranteed the Secured Obligations.

D. The Issuer and each Guarantor will receive substantial benefits from the
issuance of the Notes and each is, therefore, willing to enter into this
Agreement.

E. This Agreement is given by each Pledgor in favor of the Collateral Agent for
the benefit of the Secured Parties (as hereinafter defined) to secure the
payment and performance of all of the Secured Obligations.

F. It is a condition to the issuance of the Notes that each Pledgor execute and
deliver the applicable Security Documents, including this Agreement.



--------------------------------------------------------------------------------

A G R E E M E N T :

NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Pledgor and the Collateral Agent hereby agree as follows:

ARTICLE I

DEFINITIONS AND INTERPRETATION

SECTION 1.1. Definitions.

(a) Unless otherwise defined herein or in the Indenture, capitalized terms used
herein that are defined in the UCC shall have the meanings assigned to them in
the UCC; provided that in any event, the following terms shall have the meanings
assigned to them in the UCC:

“Accounts”; “Bank”; “Chattel Paper”; “Commercial Tort Claim”; “Commodity
Account”; “Commodity Contract”; “Commodity Intermediary”; “Documents”;
“Electronic Chattel Paper”; “Entitlement Order”; “Equipment”; “Financial Asset”;
“Fixtures”; “Goods”, “Inventory”; “Letter-of-Credit Rights”; “Letters of
Credit”; “Money”; “Payment Intangibles”; “Proceeds”; “Promissory Notes”; “
Records”; “Securities Account”; “Securities Intermediary”; “Security
Entitlement”; “Supporting Obligations”; and “Tangible Chattel Paper.”

(b) Terms used but not otherwise defined herein that are defined in the
Indenture shall have the meanings given to them in the Indenture.

(c) The following terms shall have the following meanings:

“Account Debtor” shall mean each person who is obligated on a Receivable or
Supporting Obligation related thereto.

“Additional Pari Passu Agent” shall mean the Person appointed to act as trustee,
agent or representative for the holders of Permitted Additional Pari Passu
Obligations pursuant to any Additional Pari Passu Agreement.

“Additional Pari Passu Agreement” shall mean the indenture, credit agreement or
other agreement under which any Permitted Additional Pari Passu Obligations
(other than Additional Notes) are incurred and any notes or other instruments
representing such Permitted Additional Pari Passu Obligations.

“Additional Pari Passu Joinder Agreement” shall mean an agreement substantially
in the form of Exhibit 6 hereto.

 

-2-



--------------------------------------------------------------------------------

“Agreement” shall have the meaning assigned to such term in the Preamble hereof.

“Burger King Corporation” shall mean Burger King Corporation, a Florida
corporation.

“Burger King Rights” shall mean the rights (if any) of Burger King Corporation
under each Franchise Agreement pursuant to which Burger King Corporation shall
be entitled to: (a) prior written notice of any sale of all or substantially all
of the Capital Interests of the Issuer or any Restricted Subsidiary; (b) a right
of first refusal to purchase all or substantially all of the Capital Interests
of the Issuer or any Restricted Subsidiary or of all or substantially all of the
assets of a restaurant subject to a Franchise Agreement in connection with a
sale thereof; (c) prior approval of any sale of all or substantially all of the
Capital Interests of the Issuer or any Restricted Subsidiary; and (d) prior
written consent to the sale, assignment, transfer, conveyance or give-away of
substantially all of the assets of any restaurant subject to a Franchise
Agreement; in each case to the extent set forth in a legally binding Franchise
Agreement.

“Capital Interests” in any person means any and all shares, interests (including
preferred interests, restricted stock interests and stock options, warrants and
other convertible instruments), participations or other equivalents in the
equity interest (however designated) in such person and any rights (other than
debt securities convertible into an equity interest), warrants or options to
acquire an equity interest in such person

“Collateral Support” shall mean all property (real or personal) assigned,
hypothecated or otherwise securing any Pledged Collateral and shall include any
security agreement or other agreement granting a lien or security interest in
such real or personal property.

“Commodity Account Control Agreement” shall mean a control agreement in a form
that is reasonably satisfactory to the Collateral Agent establishing the
Collateral Agent’s Control with respect to any Commodity Account.

“Contracts” shall mean, collectively, with respect to each Pledgor, all sale,
service, performance, equipment or property lease contracts, agreements and
grants and all other contracts, agreements or grants (in each case, whether
written, or third party or intercompany), between such Pledgor and any third
party, and all assignments, amendments, restatements, supplements, extensions,
renewals, replacements or modifications thereof.

“Control” shall mean (i) in the case of each Deposit Account, “control,” as such
term is defined in Section 9-104 of the UCC, (ii) in the case of any Security
Entitlement, “control,” as such term is defined in Section 8-106 of the UCC, and
(iii) in the case of any Commodity Contract, “control,” as such term is defined
in Section 9-106 of the UCC.

“Control Agreements” shall mean, collectively, all Deposit Account Control
Agreements, Securities Account Control Agreements and the Commodity Account
Control Agreements.

 

-3-



--------------------------------------------------------------------------------

“Copyrights” shall mean, collectively, with respect to each Pledgor, all
copyrights (whether statutory or common law, whether established or registered
in the United States or any other country or any political subdivision thereof,
whether registered or unregistered and whether published or unpublished) and all
copyright registrations and applications made by such Pledgor, in each case,
whether now owned or hereafter created or acquired by or assigned to such
Pledgor, together with any and all (i) rights and privileges arising under
applicable law with respect to such Pledgor’s use of such copyrights,
(ii) reissues, renewals, continuations and extensions thereof and amendments
thereto, (iii) income, fees, royalties, damages, claims and payments now or
hereafter due and/or payable with respect thereto, including damages and
payments for past, present or future infringements thereof, (iv) rights
corresponding thereto throughout the world and (v) rights to sue for past,
present or future infringements thereof.

“Copyright Security Agreement” shall mean an agreement substantially in the form
of Exhibit 3 hereto.

“Credit Agreement” shall mean that certain credit agreement, dated as of May 30,
2012 (as amended, amended and restated, supplemented or otherwise modified from
time to time) among the Issuer as borrower under the Credit Agreement, the
guarantors party thereto, the agent and lenders party thereto and Wells Fargo
Bank, National Association, as First Lien Agent.

“Default” or “Event of Default” shall mean a “default” or “event of default”
under the Indenture or under any Additional Pari Passu Agreement.

“Deposit Account Control Agreement” shall mean an agreement in a form that is
reasonably satisfactory to the Collateral Agent establishing the Collateral
Agent’s Control with respect to any Deposit Account.

“Deposit Accounts” shall mean, collectively, with respect to each Pledgor,
(i) all “deposit accounts” as such term is defined in the UCC and in any event
shall include all accounts and sub-accounts relating to any of the foregoing
accounts and (ii) all cash, funds, checks, notes and instruments from time to
time on deposit in any of the accounts or sub-accounts described in clause
(i) of this definition.

“Distributions” shall mean, collectively, with respect to each Pledgor, all
dividends, cash, options, warrants, rights, instruments, distributions, returns
of capital or principal, income, interest, profits and other property, interests
(debt or equity) or proceeds, including as a result of a split, revision,
reclassification or other like change of the Pledged Securities, from time to
time received, receivable or otherwise distributed to such Pledgor in respect of
or in exchange for any or all of the Pledged Securities or Intercompany Notes.

“Excluded Property” shall mean

(a) any rights or interest in any lease, contract, license or license agreement
covering personal property or Real Property of the Issuer or any Guarantor, so
long as under the terms of such lease, contract, license or license agreement,
or applicable law with respect thereto, the grant of a security interest or lien
therein to Collateral Agent is

 

-4-



--------------------------------------------------------------------------------

prohibited (or would render such lease, contract, license or license agreement
cancelled, invalid or unenforceable) and such prohibition has not been or is not
waived or the consent of the other party to such lease, contract, license or
license agreement has not been or is not otherwise obtained; provided that, this
exclusion shall in no way be construed to apply if any such prohibition is
unenforceable under the UCC or other applicable law or so as to limit, impair or
otherwise affect Collateral Agent’s unconditional continuing security interests
in and liens upon any rights or interests of the Issuer or Guarantors in or to
monies due or to become due to the Issuer or Guarantor under any such lease,
contract, license or license agreement (including any Receivables);

(b) assets owned by Issuer or any Guarantor on the Issue Date or thereafter
acquired and any proceeds thereof that are subject to a Lien securing a Purchase
Money Debt (as defined in the Indenture) or Capital Lease Obligation (as defined
in the Indenture) permitted to be incurred pursuant to the provisions of the
Indenture to the extent and for so long as the contract or other agreement in
which such Lien is granted (or the documentation providing for such Purchase
Money Debt or Capital Lease Obligation) validly prohibits the creation of any
other Lien on such assets and proceeds (other than to the extent that such
prohibition would be rendered ineffective pursuant to Section 9-406, 9-407,
9-408 or 9-409 of the UCC (or any successor provision or provisions) of any
relevant jurisdiction and other than to the extent all necessary consents to
creation, attachment and perfection of the Collateral Agent’s Liens thereon have
been obtained);

(c) any shares entitled to vote (within the meaning of Treasury Regulation
Section 1.956-2) of any direct or indirect Subsidiary of the Issuer that is a
“controlled foreign corporation” in excess of sixty-five (65%) percent of the
total combined voting power of all of the issued and outstanding Capital
Interests entitled to vote in such Subsidiary;

(d) any Capital Interests of any Subsidiary of the Issuer to the extent
necessary for such Subsidiary not to be subject to any requirement pursuant to
Rule 3-16 or Rule 3-10 of Regulation S-X under the Exchange Act, due to the fact
that such Subsidiary’s Capital Interests secures the Notes or Note Guarantees,
to file separate financial statements with the Securities and Exchange
Commission (or any other governmental agency);

(e) any intent to use trademark application to the extent and for so long as
creation of a security interest therein would result in the loss of any material
rights therein, provided that upon submission and acceptance by the United
States Patent and Trademark Office of an amendment to allege use pursuant to 15
U.S.C. Section 1060(a) (or any successor provision), such intent to use
trademark application shall not be considered Excluded Property;

(f) any Real Property leased by the Issuer or any Guarantor;

 

-5-



--------------------------------------------------------------------------------

(g) the Real Properties located at 968 James Street, Syracuse, New York, a
parcel of land adjacent to 12213 Olean Road, Yorkshire, New York, a parcel of
land adjacent to 3002 East Avenue, Central Square, New York and 3055 Mahoning
Avenue, Warren Ohio;

(h) any Franchise Agreements that prohibit security interests thereon without
consent of the franchisor; and

(i) any cash or cash equivalents held in deposit or securities accounts
designated for cash collateralizing the Credit Agreement;

provided, however, that Excluded Property shall not include any Proceeds,
products, substitutions or replacements of any Excluded Property referred to in
clause (a), (b), (c), (d), (e) or (f) (unless such Proceeds, substitutions or
replacements would constitute Excluded Property referred to in clauses (a), (b),
(c), (d), (e) or (f)).

“First Lien Agent” shall mean Wells Fargo Bank, National Association, in its
capacity as administrative agent under the Credit Agreement, and its permitted
successors and assigns.

“First Lien Security Agreement” shall mean that certain security agreement dated
as of May 30, 2012 among the Issuer as borrower under the Credit Agreement, the
guarantors party thereto and the First Lien Agent.

“Franchise Agreements” shall mean all of the franchise agreements to which the
Issuer or any of its Restricted Subsidiaries is a party as a franchisee, whether
entered into on, prior to or following the Issue Date, as the same may be from
time to time amended, modified, supplemented or restated.

“General Intangibles” shall mean, collectively, with respect to each Pledgor,
all “general intangibles,” as such term is defined in the UCC, of such Pledgor
and, in any event, shall include (i) all of such Pledgor’s rights, title and
interest in, to and under all Contracts and insurance policies (including all
rights and remedies relating to monetary damages, including indemnification
rights and remedies, and claims for damages or other relief pursuant to or in
respect of any Contract), (ii) all know-how and warranties relating to any of
the Pledged Collateral or the Mortgaged Property, (iii) any and all other
rights, claims, choses-in-action and causes of action of such Pledgor against
any other person and the benefits of any and all collateral or other security
given by any other person in connection therewith, (iv) all guarantees,
endorsements and indemnifications on, or of, any of the Pledged Collateral or
any of the Mortgaged Property, (v) all lists, books, records, correspondence,
ledgers, printouts, files (whether in printed form or stored electronically),
tapes and other papers or materials containing information relating to any of
the Pledged Collateral or any of the Mortgaged Property, including all customer
or tenant lists, identification of suppliers, data, plans, blueprints,
specifications, designs, drawings, appraisals, recorded knowledge, surveys,
studies, engineering reports, test reports, manuals, standards, processing
standards, performance standards, catalogs, research data, computer and
automatic machinery software and programs and the like, field repair data,
accounting information pertaining

 

-6-



--------------------------------------------------------------------------------

to such Pledgor’s operations or any of the Pledged Collateral or any of the
Mortgaged Property and all media in which or on which any of the information or
knowledge or data or records may be recorded or stored and all computer programs
used for the compilation or printout of such information, knowledge, records or
data, (vi) all licenses, consents, permits, variances, certifications,
authorizations and approvals, however characterized, now or hereafter acquired
or held by such Pledgor, including building permits, certificates of occupancy,
environmental certificates, industrial permits or licenses and certificates of
operation and (vii) all rights to reserves, deferred payments, deposits,
refunds, indemnification of claims and claims for tax or other refunds against
any Governmental Authority.

“Goodwill” shall mean, collectively, with respect to each Pledgor, the goodwill
connected with such Pledgor’s business including all goodwill connected with
(i) the use of and symbolized by any Trademark or Intellectual Property License
with respect to any Trademark in which such Pledgor has any interest, (ii) all
know-how, trade secrets, customer and supplier lists, proprietary information,
inventions, methods, procedures, formulae, descriptions, compositions, technical
data, drawings, specifications, name plates, catalogs, confidential information
and the right to limit the use or disclosure thereof by any person, pricing and
cost information, business and marketing plans and proposals, consulting
agreements, engineering contracts and such other assets which relate to such
goodwill and (iii) all product lines of such Pledgor’s business.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantors” shall have the meaning assigned to such term in the Preamble
hereof.

“Impairment” shall have the meaning assigned to such term in Section 9.1 hereof.

“Initial Purchasers” shall mean Wells Fargo Securities, LLC, Jefferies &
Company, Inc., Raymond James & Associates, Inc. and Rabo Securities USA, Inc.

“Instruments” shall mean, collectively, with respect to each Pledgor, all
“instruments,” as such term is defined in Article 9, rather than Article 3, of
the UCC, and shall include all promissory notes, drafts, bills of exchange or
acceptances.

“Intellectual Property Collateral” shall mean, collectively, the Patents,
Trademarks, Copyrights, Intellectual Property Licenses and Goodwill.

“Intellectual Property Licenses” shall mean, collectively, with respect to each
Pledgor, all license and distribution agreements with, and covenants not to sue,
any other party with respect to any Patent, Trademark or Copyright or any other
patent, trademark or copyright, whether such Pledgor is a licensor or licensee,
distributor or distributee under any such license or

 

-7-



--------------------------------------------------------------------------------

distribution agreement, together with any and all (i) renewals, extensions,
supplements and continuations thereof, (ii) income, fees, royalties, damages,
claims and payments now and hereafter due and/or payable thereunder and with
respect thereto including damages and payments for past, present or future
infringements or violations thereof, (iii) rights to sue for past, present and
future infringements or violations thereof and (iv) other rights to use, exploit
or practice any or all of the Patents, Trademarks or Copyrights or any other
patent, trademark or copyright.

“Intercompany Notes” shall mean, with respect to each Pledgor, all intercompany
notes described in Schedule 10 to the Perfection Certificate and intercompany
notes hereafter acquired by such Pledgor and all certificates, instruments or
agreements evidencing such intercompany notes, and all assignments, amendments,
restatements, supplements, extensions, renewals, replacements or modifications
thereof to the extent permitted pursuant to the terms hereof.

“Intercreditor Agreement” shall mean that certain intercreditor agreement, dated
as of May 30, 2012 among Wells Fargo Bank, National Association, as First Lien
Agent and The Bank of New York Mellon Trust Company, N.A., as Second Lien
Collateral Agent, as it may be amended, restated, supplemented or modified from
time to time.

“Intervening Creditor” shall have the meaning assigned to such term in
Section 9.1 hereof.

“Investment Property” shall mean a security, whether certificated or
uncertificated, Security Entitlement, Securities Account, Commodity Contract or
Commodity Account, excluding, however, the Securities Collateral.

“Issue Date” shall mean May 30, 2012.

“Leases” shall mean any and all leases, subleases, tenancies, options,
concession agreements, rental agreements, occupancy agreements, access
agreements and any other agreements (including all amendments, extensions,
replacements, renewals, modifications and/or guarantees thereof), whether or not
of record and whether now in existence or hereafter entered into, affecting the
use or occupancy of all or any portion of any Real Property.

“Lien” means, with respect to any property or other asset, any mortgage, deed of
trust, deed to secure debt, pledge, hypothecation, assignment, deposit
arrangement, security interest, lien (statutory or otherwise), charge, easement,
encumbrance or other security agreement on or with respect to such property or
other asset (including, without limitation, any conditional sale or other title
retention agreement having substantially the same economic effect as any of the
foregoing).

“Mortgage Instrument” shall mean any mortgage, deed of trust or deed to secure
debt executed by a Pledgor in favor of the Collateral Agent, for the benefit of
the Secured Parties, as the same may be amended, modified, extended, restated,
replaced, or supplemented from time to time.

 

-8-



--------------------------------------------------------------------------------

“Mortgaged Property” means, collectively, (i) each Real Property listed on
Schedule 7(a) of the Perfection Certificate, (ii) each Real Property, if any,
encumbered by a Mortgage Instrument delivered after the Issue Date pursuant to
Section 3.4 and 4.10 and (iii) any other interest in Real Property that secures
the Credit Agreement.

“Note Guarantee” means any guarantee of the Notes by any Guarantor pursuant to
the Indenture.

“Patents” shall mean, collectively, with respect to each Pledgor, all patents
issued or assigned to, and all patent applications and registrations made by,
such Pledgor (whether established or registered or recorded in the United States
or any other country or any political subdivision thereof), together with any
and all (i) rights and privileges arising under applicable law with respect to
such Pledgor’s use of any patents, (ii) inventions and improvements described
and claimed therein, (iii) reissues, divisions, continuations, renewals,
extensions and continuations-in-part thereof and amendments thereto,
(iv) income, fees, royalties, damages, claims and payments now or hereafter due
and/or payable thereunder and with respect thereto including damages and
payments for past, present or future infringements thereof, (v) rights
corresponding thereto throughout the world and (vi) rights to sue for past,
present or future infringements thereof.

“Patent Security Agreement” shall mean an agreement substantially in the form of
Exhibit 4 hereto.

“Perfection Certificate” means that certain perfection certificate to be
executed and delivered by the Issuer in connection with the execution and
delivery of the Credit Agreement and the Indenture, to be dated on or about the
Issue Date and substantially in the form attached hereto as Exhibit 8.

“Pledge Amendment” shall have the meaning assigned to such term in Section 5.1
hereof.

“Pledged Collateral” shall have the meaning assigned to such term in Section 2.1
hereof.

“Pledged Securities” shall mean, collectively, with respect to each Pledgor, in
each case other than Excluded Property, (i) all issued and outstanding Equity
Interests of each issuer set forth on Schedules 9(a) and 9(b) to the Perfection
Certificate as being owned by such Pledgor (other than Equity Interests of the
Unrestricted Subsidiaries (as defined in the Indenture) on the Issue Date) and
all options, warrants, rights, agreements and additional Equity Interests of
whatever class of any such issuer acquired by such Pledgor (including by
issuance), together with all rights, privileges, authority and powers of such
Pledgor relating to such Equity Interests in each such issuer or under any
Organization Document of each such issuer, and the certificates, instruments and
agreements representing such Equity Interests and any and all interest of such
Pledgor in the entries on the books of any financial intermediary pertaining to
such Equity Interests, (ii) all Equity Interests of any issuer (other than
Equity Interests of the Unrestricted Subsidiaries (as defined in the Indenture)
on the Issue Date), which Equity Interests are hereafter acquired

 

-9-



--------------------------------------------------------------------------------

by such Pledgor (including by issuance) and all options, warrants, rights,
agreements and additional Equity Interests of whatever class of any such issuer
acquired by such Pledgor (including by issuance), together with all rights,
privileges, authority and powers of such Pledgor relating to such Equity
Interests or under any Organization Document of any such issuer, and the
certificates, instruments and agreements representing such Equity Interests and
any and all interest of such Pledgor in the entries on the books of any
financial intermediary pertaining to such Equity Interests, from time to time
acquired by such Pledgor in any manner, and (iii) all Equity Interests issued in
respect of the Equity Interests referred to in clause (i) or (ii) upon any
consolidation or merger of any issuer of such Equity Interests.

“Pledgor” shall have the meaning assigned to such term in the Preamble hereof.

“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold, mineral or other estate) in and to any and all parcels
of or interests in real property owned, leased or operated by any Person,
whether by lease, license or other means, together with, in each case, all
easements, hereditaments and appurtenances relating thereto, all improvements
and appurtenant fixtures and equipment, all general intangibles and contract
rights and other property and rights incidental to the ownership, lease or
operation thereof.

“Receivables” shall mean all (i) Accounts, (ii) Chattel Paper, (iii) Payment
Intangibles, (iv) General Intangibles, (v) Instruments and (vi) all other rights
to payment, whether or not earned by performance, for goods or other property
sold, leased, licensed, assigned or otherwise disposed of, or services rendered
or to be rendered, regardless of how classified under the UCC together with all
of Pledgors’ rights, if any, in any goods or other property giving rise to such
right to payment and all Collateral Support and Supporting Obligations related
thereto and all Records relating thereto.

“Secured Obligations” means any principal, premium, interest (including any
interest accruing subsequent to the filing of a petition in bankruptcy,
reorganization or similar proceeding at the rate provided for in the
documentation with respect thereto, whether or not such interest is an allowed
claim under applicable state, federal or foreign law), penalties, fees,
indemnifications, reimbursements (including reimbursement obligations with
respect to letters of credit and banker’s acceptances), damages and other
liabilities, and guarantees of payment of such principal, interest, penalties,
fees, indemnifications, reimbursements, damages and other liabilities, payable
under any of (i) the Indenture, the Notes (other than any Additional Notes
except to the extent constituting Permitted Additional Pari Passu Obligations),
the Note Guarantees and the Security Documents and (ii) any Additional Pari
Passu Agreement and other documentation relating to any other Permitted
Additional Pari Passu Obligations; provided that no obligations in respect of
Permitted Additional Pari Passu Obligations (other than Additional Notes) shall
constitute “Secured Obligations” unless the Additional Pari Passu Agent for the
holders of such Permitted Additional Pari Passu Obligations has executed an
Additional Pari Passu Joinder Agreement in the form of Exhibit 6 hereto and has
become a party to the Intercreditor Agreement.

 

-10-



--------------------------------------------------------------------------------

“Secured Parties” shall mean, collectively, the Collateral Agent, the Trustee,
the Holders, each Additional Pari Passu Agent, each holder of Permitted
Additional Pari Passu Obligations that constitute Secured Obligations and the
other Persons the Secured Obligations owing to which are or are purported to be
secured by the Collateral under the terms of the Security Documents (other than
the Intercreditor Agreement).

“Securities Account Control Agreement” shall mean an agreement in a form that is
reasonably satisfactory to the Collateral Agent establishing the Collateral
Agent’s Control with respect to any Securities Account.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Securities Collateral” shall mean, collectively, the Pledged Securities, the
Intercompany Notes and the Distributions.

“Subsidiary” means, with respect to any person, any corporation, limited or
general partnership, trust, association or other business entity of which an
aggregate of at least a majority of the outstanding Voting Interests therein is,
at the time, directly or indirectly, owned by such Person and/or one or more
Subsidiaries of such Person.

“Title Company” shall mean any title insurance company as shall be retained by
any Pledgor and reasonably acceptable to the Collateral Agent.

“Trademarks” shall mean, collectively, with respect to each Pledgor, all
trademarks (including service marks), slogans, logos, certification marks, trade
dress, uniform resource locations (URL’s), domain names, corporate names and
trade names, whether registered or unregistered, owned by or assigned to such
Pledgor and all registrations and applications for the foregoing (whether
statutory or common law and whether established or registered in the United
States or any other country or any political subdivision thereof), together with
any and all (i) rights and privileges arising under applicable law with respect
to such Pledgor’s use of any trademarks, (ii) reissues, continuations,
extensions and renewals thereof and amendments thereto, (iii) income, fees,
royalties, damages and payments now and hereafter due and/or payable thereunder
and with respect thereto, including damages, claims and payments for past,
present or future infringements thereof, (iv) rights corresponding thereto
throughout the world and (v) rights to sue for past, present and future
infringements thereof.

“Trademark Security Agreement” shall mean an agreement substantially in the form
of Exhibit 5 hereto.

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided, however, that, at any time, if by reason of
mandatory provisions of law, any or all of the perfection or priority of the
Collateral Agent’s and the Secured Parties’ security interest in any item or
portion of the Pledged Collateral is governed by the Uniform Commercial Code as
in effect in a jurisdiction other than the State of New York, the term “UCC”
shall mean the Uniform Commercial Code as in effect, at such time, in such other
jurisdiction for purposes of the provisions hereof relating to such perfection
or priority and for purposes of definitions relating to such provisions.

 

-11-



--------------------------------------------------------------------------------

“Voting Interests” means, with respect to any person, securities of any class or
classes of Capital Interests in such person entitling the holders thereof
generally to vote on the election of members of the board of directors or
comparable body of such person.

SECTION 1.2. Interpretation. The rules of interpretation specified in the
Indenture (including Section 1.4 thereof) shall be applicable to this Agreement.

SECTION 1.3. Resolution of Drafting Ambiguities. Each Pledgor acknowledges and
agrees that it was represented by counsel in connection with the execution and
delivery hereof, that it and its counsel reviewed and participated in the
preparation and negotiation hereof and that any rule of construction to the
effect that ambiguities are to be resolved against the drafting party (i.e., the
Collateral Agent) shall not be employed in the interpretation hereof.

SECTION 1.4. Perfection Certificate. The Collateral Agent, each Secured Party
and each Pledgor agree that the Perfection Certificate and all descriptions of
Pledged Collateral and Mortgaged Property, schedules, amendments and supplements
thereto are and shall at all times remain a part of this Agreement.

ARTICLE II

GRANT OF SECURITY AND SECURED OBLIGATIONS

SECTION 2.1. Grant of Security Interest. As collateral security for the payment
and performance in full of all the Secured Obligations, each Pledgor hereby
pledges and grants to the Collateral Agent for the benefit of the Secured
Parties, a lien on and security interest in all of the right, title and interest
of such Pledgor in, to and under the following property, wherever located, and
whether now existing or hereafter arising or acquired from time to time
(collectively, the “Pledged Collateral”):

 

  (i) all Accounts;

 

  (ii) all Equipment, Goods, Inventory and Fixtures;

 

  (iii) all Documents, Instruments, Promissory Notes and Chattel Paper;

 

  (iv) all Letters of Credit and Letter-of-Credit Rights;

 

  (v) all Securities Collateral;

 

  (vi) all Investment Property;

 

  (vii) all Intellectual Property Collateral;

 

-12-



--------------------------------------------------------------------------------

  (viii) the Commercial Tort Claims described on Schedule 12 to the Perfection
Certificate;

 

  (ix) all General Intangibles;

 

  (x) all Money and all Deposit Accounts;

 

  (xi) all Supporting Obligations;

 

  (xii) any assets of Pledgor that now or hereafter come into the possession,
custody, or control of Collateral Agent (or its agent or designee);

 

  (xiii) all books and records relating to the Pledged Collateral; and

 

  (xiv) to the extent not covered by clauses (i) through (xiii) of this
sentence, all other personal property of such Pledgor, whether tangible or
intangible, and all Proceeds and products of each of the foregoing and all
accessions to, substitutions and replacements for, and rents, profits and
products of, each of the foregoing, any and all Proceeds of any insurance,
indemnity, warranty or guaranty payable to such Pledgor from time to time with
respect to any of the foregoing.

Notwithstanding anything to the contrary contained in clauses (i) through
(xiii) above, the security interest created by this Agreement shall not extend
to, and the term “Pledged Collateral” shall not include, any Excluded Property
and from and after the Issue Date, no Pledgor shall permit to become effective
in any document creating, governing or providing for any permit, license or
agreement a provision that would prohibit the creation of a Lien on such permit,
license or agreement in favor of the Collateral Agent unless such Pledgor
believes, in its reasonable judgment, that such prohibition is usual and
customary in transactions of such type, subject to the Burger King Rights.

In addition, notwithstanding anything herein to the contrary, in the event that
Rule 3-10 or Rule 3-16 of Regulation S-X under the Securities Act requires (or
is replaced with another rule or regulation, or any other law, rule or
regulation is adopted, which would require) the filing with the Securities and
Exchange Commission (or any other governmental agency) of separate financial
statements of any Pledgor that is a Subsidiary of the Issuer due to the fact
that such Subsidiary’s Capital Interests or other securities of such Pledgor
secure the Notes and/or Permitted Additional Pari Passu Obligations affected
thereby, then the Capital Interests and such other securities of such Pledgor
will automatically be deemed not to be part of the Pledged Collateral securing
the Notes and/or Permitted Additional Pari Passu Obligations affected thereby
but only to the extent necessary to not be subject to such requirement, only for
so long as required to not be subject to such requirement and only with respect
to Secured Obligations affected thereby.

In the event that Rule 3-10 or Rule 3-16 of Regulation S-X under the Securities
Act is amended, modified or interpreted by the Securities and Exchange
Commission to permit (or is replaced with another rule or regulation, or any
other law, rule or regulation is adopted,

 

-13-



--------------------------------------------------------------------------------

which would permit) such Pledgor’s Capital Interests and other securities to
secure the Notes and/or Permitted Additional Pari Passu Obligations in excess of
the amount then pledged without the filing with the Securities and Exchange
Commission (or any other governmental agency) of separate financial statements
of such Pledgor, then the Capital Interests and other securities of such Pledgor
will automatically be deemed to be a part of the Pledged Collateral for the
relevant Notes and/or Permitted Additional Pari Passu Obligations but only to
the extent necessary to not be subject to any such financial statement
requirement.

In accordance with the limitations set forth in the two immediately preceding
paragraphs, the Pledged Collateral for the Notes and/or Permitted Additional
Pari Passu Obligations will include such Pledgor’s Capital Interests only to the
extent that the applicable value of such Capital Interests (on a
Subsidiary-by-Subsidiary basis) is less than 20% of the aggregate principal
amount of the Notes outstanding. Following the date hereof, however, the portion
of the Capital Interests of Subsidiaries constituting Pledged Collateral may
increase or decrease as described above.

SECTION 2.2. Filings. Each Pledgor hereby irrevocably authorizes the Collateral
Agent at any time and from time to time to file in any relevant jurisdiction any
financing statements (including fixture filings) and amendments thereto that
contain the information required by Article 9 of the UCC of each applicable
jurisdiction for the filing of any financing statement or amendment relating to
the Pledged Collateral, including (i) whether such Pledgor is an organization,
the type of organization and any organizational identification number issued to
such Pledgor, (ii) any financing or continuation statements or other documents
without the signature of such Pledgor where permitted by law, including the
filing of a financing statement describing the Pledged Collateral as “all assets
now owned or hereafter acquired by the Pledgor or in which Pledgor otherwise has
rights” and (iii) in the case of a financing statement filed as a fixture filing
or covering Pledged Collateral constituting minerals or the like to be extracted
or timber to be cut, a sufficient description of the real property to which such
Pledged Collateral relates. Each Pledgor agrees to provide all information
described in the immediately preceding sentence to the Collateral Agent promptly
upon request by the Collateral Agent.

(a) Each Pledgor hereby ratifies its authorization for the Collateral Agent to
file in any relevant jurisdiction any financing statements relating to the
Pledged Collateral if filed prior to the date hereof.

(b) Each Pledgor hereby further authorizes the Collateral Agent to file filings
with the United States Patent and Trademark Office or United States Copyright
Office (or any successor office or any similar office in any other country),
including the Copyright Security Agreement, the Patent Security Agreement and
the Trademark Security Agreement, or other documents for the purpose of
perfecting, confirming, continuing, enforcing or protecting the security
interest granted by such Pledgor hereunder, without the signature of such
Pledgor, and naming such Pledgor, as debtor, and the Collateral Agent, as
secured party.

(c) Notwithstanding the foregoing authorizations, in no event shall the
Collateral Agent be obligated to prepare or file any financing statements
whatsoever, or to maintain

 

-14-



--------------------------------------------------------------------------------

the perfection of the security interest granted hereunder. Each Pledgor agrees
to prepare, record and file, at its own expense, financing statements (and
continuation statements when applicable) with respect to the Collateral now
existing or hereafter created meeting the requirements of applicable state law
in such manner and in such jurisdictions as are necessary to perfect and
maintain perfected the Collateral, and to deliver a file stamped copy of each
such financing statement or other evidence of filing to the Collateral Agent.
Neither the Trustee nor the Collateral Agent shall be under any obligation
whatsoever to file any such financing or continuation statements or to make any
other filing under the UCC in connection with this Agreement.

SECTION 2.3. Second Priority Nature of Liens. Notwithstanding anything herein to
the contrary, the lien and security interest granted to the Collateral Agent
pursuant to this Agreement shall be a second priority lien on and security
interest in the Pledged Collateral and the exercise of any right or remedy by
the Collateral Agent hereunder is subject to the provisions of the Intercreditor
Agreement. In the event of any conflict between the terms of the Intercreditor
Agreement and this Agreement, the terms of the Intercreditor Agreement shall
govern and control. Notwithstanding anything herein to the contrary, prior to
the Discharge of First Lien Obligations (as defined in the Intercreditor
Agreement), the requirements of this Agreement to deliver Pledged Collateral and
any certificates, instruments or Documents in relation thereto to the Collateral
Agent shall be deemed satisfied by delivery of such Pledged Collateral and such
certificates, instruments or Documents in relation thereto to the First Lien
Agent (as bailee and non-fiduciary agent for the Collateral Agent).

Each Pledgor agrees that, in the event any Pledgor, pursuant to the First Lien
Security Agreement, takes any action to grant or perfect a Lien in favor of the
First Lien Agent in any assets (other than assets described in clause (i) of the
definition of Excluded Property), such Pledgor shall also take such action to
grant or perfect a Lien (subject to the Intercreditor Agreement) in favor of the
Collateral Agent to secure the Secured Obligations without request of the
Collateral Agent, including with respect to any property and real property in
which the First Lien Agent directs a Pledgor to grant or perfect a Lien or take
such other action under the First Lien Security Agreement.

ARTICLE III

PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES; USE OF PLEDGED COLLATERAL

SECTION 3.1. Delivery of Certificated Securities Collateral. Each Pledgor
represents and warrants that all certificates, agreements or instruments
representing or evidencing the Securities Collateral in existence on the date
hereof, have been delivered to the First Lien Agent for the benefit of the
Collateral Agent in suitable form for transfer by delivery or accompanied by
duly executed instruments of transfer or assignment in blank, and that the
Collateral Agent has a perfected second priority security interest therein. Each
Pledgor hereby agrees that

 

-15-



--------------------------------------------------------------------------------

all certificates, agreements or instruments representing or evidencing
Securities Collateral acquired by such Pledgor after the date hereof shall
promptly (but in any event within thirty (30) days after receipt thereof by such
Pledgor) be delivered to and held by or on behalf of the Collateral Agent
pursuant hereto and the Intercreditor Agreement. The requirements in the
preceding two sentences shall not apply (i) to the extent that the face value of
the Securities Collateral (other than any Subsidiary Equity Interests) does not
exceed $1,000,000 in the aggregate for all Pledgors or (ii) to the Intercompany
Notes. All certificated Securities Collateral shall be in suitable form for
transfer by delivery or shall be accompanied by duly executed instruments of
transfer or assignment in blank, all in form and substance satisfactory to the
Collateral Agent. Subject to the Burger King Rights, the Collateral Agent shall
have the right, at any time upon the occurrence and during the continuance of
any Event of Default, to endorse, assign or otherwise transfer to or to register
in the name of the Collateral Agent or any of its nominees or endorse for
negotiation any or all of the Securities Collateral, without any indication that
such Securities Collateral is subject to the security interest hereunder. In
addition, upon the occurrence and during the continuance of an Event of Default,
the Collateral Agent shall have the right at any time to exchange certificates
representing or evidencing Securities Collateral for certificates of smaller or
larger denominations.

SECTION 3.2. Perfection of Uncertificated Securities Collateral. Each Pledgor
represents and warrants that the Collateral Agent has a perfected second
priority security interest in all uncertificated Pledged Securities pledged by
it hereunder that are in existence on the date hereof. Each Pledgor hereby
agrees that if any of the Pledged Securities are at any time not evidenced by
certificates of ownership, then each applicable Pledgor shall, to the extent
permitted by applicable law, (i) cause the issuer to execute and deliver to the
Collateral Agent an acknowledgment of the pledge of such Pledged Securities
substantially in the form of Exhibit 1 hereto, (ii) if necessary or desirable to
perfect a security interest in such Pledged Securities, cause such pledge to be
recorded on the equityholder register or the books of the issuer, execute any
customary pledge forms or other documents necessary or appropriate to complete
the pledge and give the Collateral Agent the right to transfer such Pledged
Securities under the terms hereof, and (iii) after the occurrence and during the
continuance of any Event of Default if required by the First Lien Agent,
(A) cause the Organization Documents of each such issuer that is a Subsidiary of
the Issuer to be amended to provide that such Pledged Securities shall be
treated as “securities” for purposes of the UCC and (B) cause such Pledged
Securities of such issuers to become certificated and delivered to the
Collateral Agent in accordance with the provisions of Section 3.1.

SECTION 3.3. Financing Statements and Other Filings; Maintenance of Perfected
Security Interest. Each Pledgor represents and warrants that all financing
statements, agreements, instruments and other documents necessary to perfect the
security interest granted by it to the Collateral Agent in respect of the
Pledged Collateral have been delivered to the Collateral Agent in completed and,
to the extent necessary, duly executed form for filing in each governmental,
municipal or other office specified in Schedule 6 to the Perfection Certificate.
Each Pledgor agrees that at the sole cost and expense of the Pledgors, such
Pledgor will maintain the security interest created by this Agreement in the
Pledged Collateral as a perfected second priority security interest subject only
to Permitted Collateral Liens and the Burger King Rights and file all UCC-3
continuation statements necessary to continue the perfection of the security
interest created by this Agreement.

 

-16-



--------------------------------------------------------------------------------

SECTION 3.4. Other Actions. In order to further ensure the attachment,
perfection and priority of, and the ability of the Collateral Agent to enforce,
the Collateral Agent’s security interest in the Pledged Collateral, each Pledgor
represents and warrants (as to itself) as follows and agrees, in each case at
such Pledgor’s own expense, to take the following actions with respect to the
following Pledged Collateral:

(a) Instruments and Tangible Chattel Paper. As of the date hereof, no amounts
payable under or in connection with any of the Pledged Collateral are evidenced
by any Instrument or Tangible Chattel Paper other than such Instruments and
Tangible Chattel Paper listed in Schedule 10 to the Perfection Certificate.
Subject to Section 3.1, each Instrument and each item of Tangible Chattel Paper
listed in Schedule 10 to the Perfection Certificate not constituting Excluded
Property has been properly endorsed, assigned and delivered to the Collateral
Agent, accompanied by instruments of transfer or assignment duly executed in
blank. At any time such requirements apply, the applicable Pledgor shall give
notice thereof to the Collateral Agent in accordance with Section 13.2 of the
Indenture and the Collateral Agent shall not be charged with any knowledge that
such requirements are applicable unless such notice has been given. If any
amount then payable under or in connection with any of the Pledged Collateral
shall be evidenced by any Instrument or Tangible Chattel Paper, and such amount,
together with all amounts payable evidenced by any Instrument or Tangible
Chattel Paper not previously delivered to the Collateral Agent exceeds
$1,000,000 in the aggregate for all Pledgors, the Pledgor acquiring such
Instrument or Tangible Chattel Paper shall promptly (but in any event within
thirty (30) days after receipt thereof), subject to Section 3.1, endorse, assign
and deliver the same to the Administrative Collateral Agent, accompanied by such
instruments of transfer or assignment duly executed in blank.

(b) Deposit Accounts. As of the date hereof, no Pledgor has any Deposit Accounts
other than the accounts listed in Schedule 13 to the Perfection Certificate.
Within 45 days after the date hereof (or such longer period of time as agreed to
by the First Lien Agent in its sole discretion and so communicated to the
Collateral Agent in writing as soon as practicable), the Collateral Agent will
have a second priority security interest in each such Deposit Account (other
than (i) Deposit Accounts established solely as payroll and other zero balance
Accounts, (ii) other Deposit Accounts, so long as at any time the balance in any
such Account does not exceed $50,000 and the aggregate balance in all such
Accounts does not exceed $50,000 and (iii) other than the Deposit Account in
which funds or cash equivalents are deposited to cash collateralize the entire
commitment under the Credit Agreement), which security interest will be, upon
the execution and delivery of a Deposit Account Control Agreement with respect
thereto perfected by Control. No Pledgor shall hereafter establish and maintain
any Deposit Account (other than (i) Deposit Accounts established solely as
payroll and other zero balance Accounts, (ii) other Deposit Accounts, so long as
at any time the balance in any such Account does not exceed $50,000 and the
aggregate balance in all such Accounts does not exceed $50,000 and (iii)

 

-17-



--------------------------------------------------------------------------------

other than the Deposit Account in which funds or cash equivalents are deposited
to cash collateralize the entire commitment under the Credit Agreement) with any
Bank unless such Bank and such Pledgor shall have duly executed and delivered to
the Collateral Agent a Deposit Account Control Agreement with respect to such
Deposit Account. At any time such requirements apply, the applicable Pledgor
shall give notice thereof to the Collateral Agent in accordance with
Section 13.2 of the Indenture and the Collateral Agent shall not be charged with
any knowledge that such requirements are applicable unless such notice has been
given. The Collateral Agent agrees with each Pledgor that the Collateral Agent
shall not give any instructions directing the disposition of funds from time to
time credited to any Deposit Account or withhold any withdrawal rights from such
Pledgor with respect to funds from time to time credited to any Deposit Account
unless an Event of Default has occurred and is continuing. Each Pledgor agrees
that once the Collateral Agent sends an instruction or notice to a Bank
exercising its Control over any Deposit Account such Pledgor shall not give any
instructions or orders with respect to such Deposit Account including, without
limitation, instructions for distribution or transfer of any funds in such
Deposit Account. No Pledgor shall grant Control of any Deposit Account to any
person other than the Collateral Agent and the First Lien Agent.

(c) Securities Accounts and Commodity Accounts. (a) As of the date hereof, no
Pledgor has any Securities Accounts or Commodity Accounts other than those
listed in Schedule 13 to the Perfection Certificate. Within 45 days after the
date hereof (or such longer period of time as agreed to by the First Lien Agent
in its sole discretion and so communicated to the Collateral Agent in writing as
soon as practicable), the Collateral Agent will have a second priority security
interest in each such Securities Account and Commodity Account (other than
(i) Securities Accounts and Commodities Accounts established solely as payroll
and other zero balance Accounts and (ii) other Commodities Accounts and
Securities Accounts, so long as at any time the balance in any such Account does
not exceed $50,000 and the aggregate balance in all such Accounts does not
exceed $50,000), which security interest will be, in the case of Securities
Accounts, upon the execution and delivery of a Securities Account Control
Agreement with respect thereto, perfected by Control. No Pledgor shall hereafter
establish and maintain any Securities Account or Commodity Account (other than
(i) Securities Accounts and Commodities Accounts established solely as payroll
and other zero balance Accounts and (ii) other Commodities Accounts and
Securities Accounts, so long as at any time the balance in any such Account does
not exceed $50,000 and the aggregate balance in all such Accounts does not
exceed $50,000) with any Securities Intermediary or Commodity Intermediary
unless such Securities Intermediary or Commodity Intermediary, as the case may
be, and such Pledgor shall have duly executed and delivered a Control Agreement
with respect to such Securities Account or Commodity Account, as the case may
be. At any time such requirements apply, the applicable Pledgor shall give
notice thereof to the Collateral Agent in accordance with Section 13.2 of the
Indenture and the Collateral Agent shall not be charged with any knowledge that
such requirements are applicable unless such notice has been given. Each Pledgor
shall accept any cash and Investment Property in trust for the benefit of the
Collateral Agent and within five (5) Business Days of actual receipt thereof,
deposit any and all cash and Investment Property received by it into a

 

-18-



--------------------------------------------------------------------------------

Deposit Account or Securities Account subject to Collateral Agent’s Control. The
Collateral Agent agrees with each Pledgor that the Collateral Agent shall not
give any Entitlement Orders or instructions or directions to any issuer of
uncertificated securities, Securities Intermediary or Commodity Intermediary,
and shall not withhold its consent to the exercise of any withdrawal or dealing
rights by such Pledgor, unless an Event of Default has occurred and is
continuing or, after giving effect to any such investment and withdrawal rights,
would occur. Each Pledgor agrees that once the Collateral Agent sends an
instruction or notice to a Securities Intermediary or Commodity Intermediary
exercising its Control over any Securities Account and Commodity Account such
Pledgor shall not give any instructions or orders with respect to such
Securities Account and Commodity Account including, without limitation,
instructions for investment, distribution or transfer of any Investment Property
or financial asset maintained in such Securities Account or Commodity Account.
No Pledgor shall grant Control over any Investment Property to any person other
than the Collateral Agent and the First Lien Collateral Agent. As between the
Collateral Agent and the Pledgors, the Pledgors shall bear the investment risk
with respect to the Investment Property and Pledged Securities, and the risk of
loss of, damage to, or the destruction of the Investment Property and Pledged
Securities, whether in the possession of, or maintained as a Security
Entitlement or deposit by, or subject to the Control of, the Collateral Agent, a
Securities Intermediary, a Commodity Intermediary, any Pledgor or any other
person.

(d) Electronic Chattel Paper and Transferable Records. As of the date hereof, no
amount under or in connection with any of the Pledged Collateral is evidenced by
any Electronic Chattel Paper or any “transferable record” (as that term is
defined in Section 201 of the Federal Electronic Signatures in Global and
National Commerce Act, or in Section 16 of the Uniform Electronic Transactions
Act as in effect in any relevant jurisdiction) other than such Electronic
Chattel Paper and transferable records listed in Schedule 10 to the Perfection
Certificate. If any amount payable under or in connection with any of the
Pledged Collateral shall be evidenced by any Electronic Chattel Paper or any
transferable record, the Pledgor acquiring such Electronic Chattel Paper or
transferable record shall promptly notify the Collateral Agent thereof and shall
take such action as is reasonably necessary to vest in the Collateral Agent
control of such Electronic Chattel Paper under Section 9-105 of the UCC or
control under Section 201 of the Federal Electronic Signatures in Global and
National Commerce Act or, as the case may be, Section 16 of the Uniform
Electronic Transactions Act, as so in effect in such jurisdiction, of such
transferable record. The requirement in the preceding sentence shall not apply
to the extent that such amount, together with all amounts payable evidenced by
Electronic Chattel Paper or any transferable record in which the Collateral
Agent has not been vested control within the meaning of the statutes described
in the immediately preceding sentence, does not exceed $3,000,000 in the
aggregate for all Pledgors. At any time such requirement applies, the applicable
Pledgor shall give notice thereof to the Collateral Agent in accordance with
Section 13.2 of the Indenture and the Collateral Agent shall not be charged with
any knowledge that such requirements are applicable unless such notice has been
given. The Pledgors may make alterations to the Electronic Chattel Paper or
transferable record, provided that such alterations are permitted under
Section 9-105 of

 

-19-



--------------------------------------------------------------------------------

the UCC or Section 201 of the Federal Electronic Signatures in Global and
National Commerce Act or Section 16 of the Uniform Electronic Transactions Act,
as determined by the Issuer, and unless an Event of Default has occurred and is
continuing.

(e) Letter-of-Credit Rights. If any Pledgor is at any time a beneficiary under a
Letter of Credit now or hereafter issued, such Pledgor shall promptly (but in
any event within thirty (30) days after receipt thereof by such Pledgor) notify
the Collateral Agent thereof and such Pledgor shall, either (i) use commercially
reasonable efforts to arrange for the issuer and any confirmer of such Letter of
Credit to consent to an assignment to the Collateral Agent of the proceeds of
any drawing under the Letter of Credit or (ii) arrange for the Collateral Agent
to become the transferee beneficiary of such Letter of Credit, with the
Collateral Agent agreeing, in each case, that the proceeds of any drawing under
the Letter of Credit are to be applied as provided in the Indenture. The actions
in the preceding sentence shall not be required to the extent that the amount of
any such Letter of Credit, together with the aggregate amount of (a) all other
Letters of Credit for which the actions described above in clause (i) and
(ii) have not been taken and (b) all Commercial Tort Claims in which the
Collateral Agent does not have a perfected security interest and (c) all motor
vehicles (and any such other Equipment covered by certificates of title or
ownership) as to which any Pledgor has not delivered a certificate of title or
ownership to the Collateral Agent, does not exceed $5,000,000 in the aggregate
for all Pledgors. At any time such action is required, the applicable Pledgor
shall give notice thereof to the Collateral Agent in accordance with
Section 13.2 of the Indenture and the Collateral Agent shall not be charged with
any knowledge that such requirement is applicable unless such notice has been
given.

(f) Commercial Tort Claims. As of the date hereof, each Pledgor hereby
represents and warrants that it holds no Commercial Tort Claims other than those
listed in Schedule 12 to the Perfection Certificate. If any Pledgor shall at any
time hold or acquire a Commercial Tort Claim, such Pledgor shall promptly, and
in any event within thirty (30) days, notify the Collateral Agent in writing
signed by such Pledgor of the brief details thereof and grant to the Collateral
Agent in such writing a security interest therein and in the Proceeds thereof,
all upon the terms of this Agreement, with such writing to be in such form and
substance as is reasonably necessary to grant a security interest in such
Commercial Tort Claim. The requirement in the preceding sentence shall not apply
to the extent that the amount of such Commercial Tort Claim, together with the
amount of (a) all other Commercial Tort Claims held by any Pledgor in which the
Collateral Agent does not have a perfected security interest, (b) all Letters of
Credit (except to the extent constituting Supporting Obligations) in which the
Collateral Agent does not have a perfected security interest and (c) all motor
vehicles (and any such other Equipment covered by certificates of title or
ownership) as to which any Pledgor has not delivered a certificate of title or
ownership to the Collateral Agent, does not exceed $5,000,000 in the aggregate
for all Pledgors. At any time such requirement applies, the applicable Pledgor
shall give notice thereof to the Collateral Agent in accordance with
Section 13.2 of the Indenture and the Collateral Agent shall not be charged with
any knowledge that such requirement is applicable unless such notice has been
given.

 

-20-



--------------------------------------------------------------------------------

(g) Each Pledgor shall deliver to the Collateral Agent originals of the
certificates of title or ownership for the motor vehicles (and any other
Equipment covered by certificates of title or ownership) owned by it, with the
Collateral Agent listed as lienholder therein. Such requirement shall not apply
to the extent the aggregate amount of (a) all motor vehicles (and any such other
Equipment covered by certificates of title or ownership) as to which any Pledgor
has not delivered a certificate of title or ownership to the Collateral Agent,
(b) all Commercial Tort Claims in which the Collateral Agent does not have a
perfected security interest and (c) all Letters of Credit (except to the extent
constituting Supporting Obligations) in which the Collateral Agent does not have
a perfected security, does not exceed $5,000,000 in the aggregate for all
Pledgors.

(h) After-Acquired Collateral. Unless otherwise provided, upon the acquisition
by the Issuer or any Guarantor after the date hereof (1) any after-acquired
assets, including, but not limited to, any after-acquired Real Property or any
Equipment or Fixtures which constitute accretions, additions or technological
upgrades to the Equipment or Fixtures or any working capital assets that, in any
such case, form part of the Collateral, or (2) any replacement assets, the
Issuer or such Pledgor shall execute and deliver, (i) with regard to any Real
Property that is acquired for the purpose of serving as a restaurant, mortgages
and related documentation and opinions as specified in Section 4.10 hereof
within 365 days of the date of acquisition, (ii) with regard to any other Real
Property, mortgages and related documentation and opinions as specified in
Section 4.10 within 180 days of the date of acquisition (or such later date as
any applicable regulatory approvals have been obtained) and (iii) to the extent
required by the Security Documents, any information, documentation, financing
statements or other certificates as may be necessary to vest in the Collateral
Agent a perfected security interest, subject only to Permitted Liens and the
Burger King Rights, in such after-acquired Property (other than Excluded
Property and Collateral that the Issuer or such Guarantor is not required to
take actions to perfect) and to have such after-acquired Property added to the
Collateral, and thereupon all provisions of the Indenture, the Security
Documents and the Intercreditor Agreement relating to the Collateral shall be
deemed to relate to such after-acquired Property to the same extent and with the
same force and effect.

SECTION 3.5. Joinder of Additional Guarantors. The Pledgors shall cause each
Subsidiary of the Issuer which, from time to time, after the date hereof shall
be required to pledge any assets to the Collateral Agent for the benefit of the
Secured Parties pursuant to the provisions of the Indenture, to execute and
deliver to the Collateral Agent (a) a joinder agreement to this Agreement in the
form of Exhibit 7 hereto and (b) a Perfection Certificate, in each case, within
thirty (30) days of the date on which it was acquired or created and, in each
case, upon such execution and delivery, such Subsidiary shall constitute a
“Pledgor” for all purposes hereunder with the same force and effect as if
originally named as a Pledgor herein. The execution and delivery of such joinder
agreement shall not require the consent of any Pledgor hereunder. The rights and
obligations of each Pledgor hereunder shall remain in full force and effect
notwithstanding the addition of any new Guarantor and Pledgor as a party to this
Agreement.

 

-21-



--------------------------------------------------------------------------------

SECTION 3.6. Supplements; Further Assurances. Each Pledgor shall take such
further actions, and execute and/or deliver to the Collateral Agent such
additional financing statements, amendments, assignments, agreements,
supplements, powers and instruments, as is reasonably necessary in order to
create, perfect, preserve and protect the security interest in and lien on the
Pledged Collateral and the Mortgaged Property as provided herein and the rights
and interests granted to the Collateral Agent hereunder, to carry into effect
the purposes hereof or better to assure and confirm the validity, enforceability
and priority of the Collateral Agent’s security interest in and lien on the
Pledged Collateral and Mortgaged Property or permit the Collateral Agent to
exercise and enforce its rights, powers and remedies hereunder and the other
Security Documents with respect to any Pledged Collateral and Mortgaged
Property, including the filing of financing statements, continuation statements
and other documents (including this Agreement) under the UCC (or other similar
laws) in effect in any jurisdiction with respect to the security interest
created hereby and the execution and delivery of Control Agreements, in form
reasonably satisfactory to the Collateral Agent and in such offices (including
the United States Patent and Trademark Office and the United States Copyright
Office) wherever required by law to perfect, continue and maintain the validity,
enforceability and priority of the security interest in and lien on the Pledged
Collateral and Mortgaged Property as provided herein and the other Security
Documents and to preserve the other rights and interests granted to the
Collateral Agent hereunder and the other Security Documents, as against third
parties, with respect to the Pledged Collateral and Mortgaged Property. Without
limiting the generality of the foregoing, each Pledgor shall make, execute,
endorse, acknowledge, file or refile and/or deliver to the Collateral Agent from
time to time such lists, schedules, descriptions and designations of the Pledged
Collateral and Mortgaged Property, copies of warehouse receipts, receipts in the
nature of warehouse receipts, bills of lading, documents of title, vouchers,
invoices, schedules, confirmatory assignments, supplements, additional security
agreements, conveyances, financing statements, transfer endorsements, powers of
attorney, certificates, reports and other assurances or instruments as the
Collateral Agent may reasonably request. If an Event of Default has occurred and
is continuing, the Collateral Agent may institute and maintain, in its own name
or in the name of any Pledgor, such suits and proceedings as the Collateral
Agent may be advised by counsel shall be necessary or expedient to prevent any
impairment of the security interest in or lien on or the perfection thereof in
the Pledged Collateral and Mortgaged Property. All of the foregoing shall be at
the sole cost and expense of the Pledgors.

ARTICLE IV

REPRESENTATIONS, WARRANTIES AND COVENANTS

Each Pledgor represents, warrants and covenants as follows:

SECTION 4.1. Title. Except for the security interest granted to the Collateral
Agent for the benefit of the Secured Parties pursuant to this Agreement and
Permitted Liens, such Pledgor owns and has all material rights and, as to
Pledged Collateral acquired by it from time to time after the date hereof, will
own and have rights in each item of Pledged Collateral

 

-22-



--------------------------------------------------------------------------------

pledged by it hereunder, free and clear of any and all Liens other than the
Permitted Collateral Liens and the Burger King Rights. In addition, no Liens
exist on the Securities Collateral, other than as permitted by Section 4.12 of
the Indenture and with respect to the Burger King Rights.

SECTION 4.2. Validity of Security Interest. The security interest in and Lien on
the Pledged Collateral granted to the Collateral Agent for the benefit of the
Secured Parties hereunder constitutes (a) a legal and valid security interest in
all the Pledged Collateral securing the payment and performance of the Secured
Obligations, and (b) subject to the filings and other actions described in
Schedule 6 to the Perfection Certificate (to the extent required to be listed on
the schedules to the Perfection Certificate as of the date this representation
is made or deemed made), a perfected security interest in all the Pledged
Collateral. The security interest and Lien granted to the Collateral Agent for
the benefit of the Secured Parties pursuant to this Agreement in and on the
Pledged Collateral will at all times constitute a perfected, continuing security
interest therein, prior to all other Liens on the Pledged Collateral except for
Permitted Collateral Liens and the Burger King Rights.

SECTION 4.3. Defense of Claims; Transferability of Pledged Collateral. Each
Pledgor shall, at its own cost and expense, defend title to the Pledged
Collateral pledged by it hereunder and the security interest therein and Lien
thereon granted to the Collateral Agent and the priority thereof against all
claims and demands of all persons, at its own cost and expense, at any time
claiming any interest therein adverse to the Collateral Agent or any other
Secured Party other than Permitted Collateral Liens and the Burger King Rights.
There is no agreement (other than with respect to Permitted Collateral Liens and
the Burger King Rights and the First Lien Credit Agreement and the Intercreditor
Agreement), order, judgment or decree, and no Pledgor shall enter into any
agreement (other than with respect to Permitted Collateral Liens and the First
Lien Credit Agreement and the Intercreditor Agreement) or take any other action,
that would restrict the transferability of any of the Pledged Collateral or
otherwise impair or conflict with such Pledgor’s obligations or the rights of
the Collateral Agent hereunder.

SECTION 4.4. Other Financing Statements. It has not filed, nor authorized any
third party to file (nor will there be), any valid or effective financing
statement (or similar statement, instrument of registration or public notice
under the law of any jurisdiction) covering or purporting to cover any interest
of any kind in the Pledged Collateral, except such as have been filed in favor
of the First Lien Agent or in favor of the Collateral Agent pursuant to this
Agreement or in favor of any holder of a Permitted Collateral Lien with respect
to such Lien or financing statements or public notices relating to the
termination statements listed on Schedule 8 to the Perfection Certificate. No
Pledgor shall execute, authorize or permit to be filed in any public office any
financing statement (or similar statement, instrument of registration or public
notice under the law of any jurisdiction) relating to any Pledged Collateral,
except financing statements and other statements and instruments filed or to be
filed in respect of and covering the security interests granted by such Pledgor
to the holders of the Permitted Liens.

SECTION 4.5. Location of Inventory and Equipment. It shall not move any
Equipment or Inventory with a fair market value in excess of $3,000,000 in the
aggregate to any location, other than any location that is listed in the
relevant Schedules to the Perfection Certificate,

 

-23-



--------------------------------------------------------------------------------

unless it shall have given the Collateral Agent not less than 30 days’ prior
written notice of its intention so to do, clearly describing such new location
and confirming the attachment of the Lien and security interest created by this
Agreement to the Collateral located in the new location, and confirming further
that each Pledgor has executed and filed any instruments or statements necessary
to create, preserve or perfect the Collateral Agent’s security interest in such
relocated Collateral; provided that in no event shall any Equipment or Inventory
be moved to any location outside of the continental United States.

SECTION 4.6. Due Authorization and Issuance. All of the Pledged Securities
existing on the date hereof have been, and to the extent any Pledged Securities
are hereafter issued, such Pledged Securities will be, upon such issuance, duly
authorized, validly issued and fully paid and non-assessable to the extent
applicable. To the knowledge of the Pledgors, there is no amount or other
obligation owing by any Pledgor to any issuer of the Pledged Securities in
exchange for or in connection with the issuance of the Pledged Securities or any
Pledgor’s status as a partner or a member of any issuer of the Pledged
Securities.

SECTION 4.7. Consents, etc. In the event that the Collateral Agent desires to
exercise any remedies, voting or consensual rights or attorney-in-fact powers
set forth in this Agreement or the other Security Documents and determines it
necessary to obtain any approvals or consents of any Governmental Authority or
any other person therefor, then, upon the reasonable request of the Collateral
Agent, such Pledgor agrees to use its commercially reasonable efforts to assist
and aid the Collateral Agent to obtain as soon as practicable any necessary
approvals or consents for the exercise of any such remedies, rights and powers.

SECTION 4.8. Pledged Collateral and Mortgaged Property. All information set
forth herein, including the schedules hereto, and all information contained in
any documents, schedules and lists heretofore delivered to any Secured Party,
including the Perfection Certificate and the schedules thereto, in connection
with this Agreement, in each case, relating to the Pledged Collateral and
Mortgaged Property, is accurate and complete in all material respects. The
Pledged Collateral and Mortgaged Property described on the schedules to the
Perfection Certificate constitutes all of the property of such type of Pledged
Collateral and Mortgaged Property owned or held by the Pledgors (other than
Excluded Property).

SECTION 4.9. Insurance. In the event that the proceeds of any insurance claim
are paid to any Pledgor after the Collateral Agent has exercised its right to
foreclose after an Event of Default, such Net Cash Proceeds shall, subject to
the Intercreditor Agreement, be held in trust for the benefit of the Collateral
Agent and promptly after receipt thereof shall be paid to the Collateral Agent
for application in accordance with Section 6.10 of the Indenture.

SECTION 4.10. Post-Closing Collateral Matters. The Issuer and each applicable
Pledgor shall comply with the following requirements with respect to
post-closing collateral matters:

(a) Real Property Collateral. Within ninety (90) days after the Issue Date (or
as soon as practical thereafter using commercially reasonable efforts), the
Collateral

 

-24-



--------------------------------------------------------------------------------

Agent shall have received, in form and substance substantially similar to those
delivered to the First Lien Agent in connection with the creation of a first
priority, perfected Lien on such Real Property in accordance with the Credit
Agreement:

(i) fully executed and notarized Mortgage Instrument encumbering the Mortgaged
Properties as to properties owned by the Pledgors;

(ii) maps or plats of an as-built survey of the sites of the Mortgaged
Properties; it being agreed that the surveys in existence on the Issue Date and
provided to the Collateral Agent pursuant to the terms of this clause
(ii) (along with a certificate of an officer of the Issuer in form and substance
substantially similar to that delivered to the First Lien Agent in connection
with the creation of a first priority, perfected Lien on such Real Property in
accordance with the Credit Agreement) are satisfactory so long as substantially
similar to the surveys delivered to the First Lien Agent under the Credit
Agreement;

(iii) an environmental questionnaire executed by an officer of the Issuer with
respect to all owned Mortgaged Properties, along with third-party environmental
reviews of all owned Mortgaged Properties, including but not limited to Phase I
environmental assessments; it being agreed that the Phase I environmental
assessments in existence on the Issue Date and provided to the Administrative
Agent pursuant to the terms of this clause (iii) are satisfactory;

(iv) to the extent delivered to the First Lien Agent in connection with the
creation of a first priority, perfected Lien on such Mortgaged Properties in
accordance with the Credit Agreement, opinions of counsel to the Pledgors for
each jurisdiction in which the Mortgaged Properties are located in form and
substance substantially similar to those delivered to the First Lien Agent; and

(v) to the extent available, zoning letters from each municipality or other
governmental authority for each jurisdiction in which the Mortgaged Properties
are located.

(b) Account Control Agreements. Within forty-five (45) days after the Issue Date
(or such longer period of time as agreed to by the First Lien Agent in its sole
discretion), the Collateral Agent shall have received Deposit Account Control
Agreements and Securities and Commodities Account Control Agreements required to
be delivered in accordance with Sections 3.4(b) and (c), as well as opinions of
counsel to the Pledgors regarding the creation of perfected security interests
in such Accounts as are in form and substance substantially similar to those
delivered to the First Lien Agent in accordance with the Credit Agreement to the
extent so delivered.

Neither the Collateral Agent nor the Trustee undertakes any responsibility
whatsoever to determine whether any of the foregoing covenants in this
Section 4.10 have been satisfied, and neither shall have any liability
whatsoever arising out of the failure of the Issuer or any of the Pledgors to
satisfy such post-closing requirements, other than to take receipt of the
Officers’ Certificate described in the next sentence. Within 210 days of the
date hereof, the Issuer shall deliver to the Collateral Agent and the Trustee an
Officers’ Certificate

 

-25-



--------------------------------------------------------------------------------

(upon which the Trustee and Collateral Agent shall be fully protected in
relying), certifying that (i) the deliverables indicated above in this
Section 4.10 are substantially similar in form and substance to those delivered
to the First Lien Agent (other than the subordination provisions contained
therein) and (ii) the post-closing covenants set forth in Section 4.10 have been
satisfied.

SECTION 4.11. Notice of Changes. No Pledgor shall effect any change in (i) its
legal name, (ii) in the location of its chief executive office, (iii) in its
identity or organizational structure, (iv) in its Federal Taxpayer
Identification Number or organizational identification number, if any, or (v) in
its jurisdiction of organization (in each case, including by merging with or
into any other entity, reorganizing, dissolving, liquidating, reorganizing or
organizing in any other jurisdiction), until (A) it shall have given the
Collateral Agent not less than 15 days’ prior written notice (in the form of an
Officers’ Certificate), or such lesser notice period agreed to by the Collateral
Agent, of its intention so to do, clearly describing such change and providing
such other information in connection therewith as the Collateral Agent may
reasonably request and (B) it shall have taken all action reasonably necessary
to maintain the perfection and priority of the security interest of the
Collateral Agent for the benefit of the Secured Parties in the Pledged
Collateral, if applicable.

SECTION 4.12. No Impairment of the Security Interests. No Pledgor shall take any
action, or knowingly or negligently omit to take any action, which action or
omission might or would have the result of materially impairing the security
interest with respect to the Pledged Collateral or Mortgaged Property (for the
avoidance of doubt, (i) Permitted Collateral Liens and (ii) the entry by the
Issuer or its Subsidiaries into Franchise Agreements that provide for the Burger
King Rights shall not, in each case, be deemed to materially impair the security
interest).

ARTICLE V

CERTAIN PROVISIONS CONCERNING SECURITIES COLLATERAL

SECTION 5.1. Pledge of Additional Securities Collateral. Each Pledgor shall,
upon obtaining any Pledged Securities or Intercompany Notes of any person,
accept the same in trust for the benefit of the Collateral Agent and, in the
case of any Pledged Securities or Intercompany Notes (other than Loan Party
Intercompany Notes) having a face value in excess of $3,000,000 in the aggregate
at any one time outstanding or any Equity Interests of a Subsidiary (other than
an Unrestricted Subsidiary) promptly (but in any event within thirty (30) days
after receipt thereof) deliver to the Collateral Agent a pledge amendment, duly
executed by such Pledgor, in substantially the form of Exhibit 2 hereto (each, a
“Pledge Amendment”), and, subject to the Intercreditor Agreement, the
certificates and other documents required under Section 3.1 and Section 3.2
hereof in respect of the additional Pledged Securities or Intercompany Notes
which are to be pledged pursuant to this Agreement, and confirming the
attachment of the Lien hereby created on and in respect of such additional
Pledged Securities or Intercompany Notes. Each Pledgor hereby authorizes the
Collateral Agent to attach each Pledge Amendment to this

 

-26-



--------------------------------------------------------------------------------

Agreement and agrees that all Pledged Securities or Intercompany Notes listed on
any Pledge Amendment delivered to the Collateral Agent shall for all purposes
hereunder be considered Pledged Collateral.

SECTION 5.2. Voting Rights; Distributions; etc.

(a) So long as no Event of Default shall have occurred and be continuing:

(i) Each Pledgor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Securities Collateral or any part thereof
for any purpose not inconsistent with the terms or purposes hereof, the
Indenture or any other document evidencing the Secured Obligations.

(ii) Each Pledgor shall be entitled to receive and retain, and to utilize free
and clear of the Lien hereof, any and all Distributions, but only if and to the
extent made in accordance with the provisions of the Indenture; provided,
however, that any and all such Distributions consisting of rights or interests
in the form of securities shall, subject to the Intercreditor Agreement and
Section 5.1 hereof, be forthwith delivered to the Collateral Agent to hold as
Pledged Collateral and shall, if received by any Pledgor, be received in trust
for the benefit of the Collateral Agent, be segregated from the other property
or funds of such Pledgor and be promptly (but in any event within five days
after receipt thereof) delivered to the Collateral Agent as Pledged Collateral
in the same form as so received (with any necessary endorsement).

(b) So long as no Event of Default shall have occurred and be continuing, the
Collateral Agent shall be deemed without further action or formality to have
granted to each Pledgor all necessary consents relating to voting rights and
shall, if necessary, upon written request of any Pledgor and at the sole cost
and expense of the Pledgors, from time to time execute and deliver (or cause to
be executed and delivered) to such Pledgor all such instruments as such Pledgor
may reasonably request in order to permit such Pledgor to exercise the voting
and other rights which it is entitled to exercise pursuant to Section 5.2(a)(i)
hereof and to receive the Distributions which it is authorized to receive and
retain pursuant to Section 5.2(a)(ii) hereof.

(c) Upon the occurrence and during the continuance of any Event of Default and
upon notice from the Collateral Agent acting at the direction of the holders of
a majority of the outstanding Secured Obligations and subject to the Burger King
Rights:

(i) All rights of each Pledgor to exercise the voting and other consensual
rights it would otherwise be entitled to exercise pursuant to Section 5.2(a)(i)
hereof shall immediately cease, and all such rights shall thereupon become
vested in the Collateral Agent, which shall thereupon have the sole right to
exercise such voting and other consensual rights.

(ii) All rights of each Pledgor to receive Distributions which it would
otherwise be authorized to receive and retain pursuant to Section 5.2(a)(ii)
hereof shall immediately cease and all such rights shall thereupon become vested
in the Collateral Agent, which shall thereupon have the sole right to receive
and hold as Pledged Collateral such Distributions.

 

-27-



--------------------------------------------------------------------------------

(d) Each Pledgor shall, at its sole cost and expense, from time to time execute
and deliver to the Collateral Agent appropriate instruments in order to permit
the Collateral Agent to exercise the voting and other rights which it may be
entitled to exercise pursuant to Section 5.2(c)(i) hereof and to receive all
Distributions which it may be entitled to receive under Section 5.2(c)(ii)
hereof.

(e) All Distributions which are received by any Pledgor contrary to the
provisions of Section 5.2(a)(ii) hereof shall be received in trust for the
benefit of the Collateral Agent, shall be segregated from other funds of such
Pledgor and shall immediately be paid over to the Collateral Agent as Pledged
Collateral in the same form as so received (with any necessary endorsement).

SECTION 5.3. Defaults, etc. Each Pledgor hereby represents and warrants that
(i) such Pledgor is not in default in the payment of any portion of any
mandatory capital contribution, if any, required to be made under any agreement
to which such Pledgor is a party relating to the Pledged Securities pledged by
it , (ii) no Securities Collateral pledged by such Pledgor is subject to any
defense, offset or counterclaim, nor have any of the foregoing been asserted or
alleged against such Pledgor by any person with respect thereto, and (iii) as of
the date hereof, there are no certificates, instruments, documents or other
writings (other than the Organization Documents that have been delivered to the
First Lien Agent and certificates representing such Pledged Securities that have
been delivered to the Collateral Agent) which evidence any Pledged Securities of
such Pledgor.

SECTION 5.4. Certain Agreements of Pledgors As Issuers and Holders of Equity
Interests.

(a) In the case of each Pledgor which is an issuer of Securities Collateral,
such Pledgor agrees to be bound by the terms of this Agreement relating to the
Securities Collateral issued by it and will comply in all material respects with
such terms insofar as such terms are applicable to it.

(b) In the case of each Pledgor which is a partner, shareholder or member, as
the case may be, in a partnership, limited liability company or other entity,
such Pledgor hereby consents to the extent required by the applicable
Organization Document to the pledge by each other Pledgor, pursuant to the terms
hereof, of the Pledged Securities in such partnership, limited liability company
or other entity and, upon the occurrence and during the continuance of an Event
of Default and subject to the Burger King Rights, to the transfer of such
Pledged Securities to the Collateral Agent or its nominee and to the
substitution of the Collateral Agent or its nominee as a substituted partner,
shareholder or member in such partnership, limited liability company or other
entity with all the rights, powers and duties of a general partner, limited
partner, shareholder or member, as the case may be.

 

-28-



--------------------------------------------------------------------------------

ARTICLE VI

CERTAIN PROVISIONS CONCERNING INTELLECTUAL PROPERTY COLLATERAL

SECTION 6.1. Grant of Intellectual Property License. For the purpose of enabling
the Collateral Agent, during the continuance of an Event of Default, to exercise
rights and remedies under Article IX hereof at such time as the Collateral Agent
shall be lawfully entitled to exercise such rights and remedies, and for no
other purpose, each Pledgor hereby grants to the Collateral Agent, to the extent
assignable, an irrevocable, non-exclusive license to use, assign, license or
sublicense any of the Intellectual Property Collateral now owned or hereafter
acquired by such Pledgor, wherever the same may be located. Such license shall
include access to all media in which any of the licensed items may be recorded
or stored and to all computer programs used for the compilation or printout
hereof.

SECTION 6.2. Protection of Collateral Agent’s Security. On a continuing basis,
each Pledgor shall, at its sole cost and expense, (i) promptly following its
becoming aware thereof, notify1 the Collateral Agent of any adverse
determination in any proceeding or the institution of any proceeding in any
federal, state or local court or administrative body or in the United States
Patent and Trademark Office or the United States Copyright Office regarding any
Intellectual Property Collateral, such Pledgor’s right to register such
Intellectual Property Collateral or its right to keep and maintain such
registration in full force and effect to the extent that such Intellectual
Property Collateral exceeds $1,000,000, (ii) maintain all Intellectual Property
Collateral as presently used and operated, (iii) not permit to lapse or become
abandoned any Intellectual Property Collateral, and not settle or compromise any
pending or future litigation or administrative proceeding with respect to any
such Intellectual Property Collateral, in either case except as shall be
consistent with commercially reasonable business judgment, (iv) upon such
Pledgor obtaining knowledge thereof, promptly notify the Collateral Agent in
writing of any event which may be reasonably expected to materially and
adversely affect the value or utility of any Intellectual Property Collateral or
the rights and remedies of the Collateral Agent in relation thereto including a
levy or threat of levy or any legal process against any Intellectual Property
Collateral, (v) not license any Intellectual Property Collateral other than
licenses entered into by such Pledgor in, or incidental to, the ordinary course
of business, or amend or permit the amendment of any of the licenses in a manner
that materially and adversely affects the right to receive payments thereunder,
or in any manner that would materially impair the value of any Intellectual
Property Collateral or the Lien on and security interest in the Intellectual
Property Collateral created therein hereby and (vi) diligently keep adequate
records respecting all Intellectual Property Collateral.

 

1 

This should have same $ thresholds as other notice provisions in indenture

 

-29-



--------------------------------------------------------------------------------

SECTION 6.3. After-Acquired Property. If any Pledgor shall at any time after the
date hereof (i) obtain any rights to any additional Intellectual Property
Collateral or (ii) become entitled to the benefit of any additional Intellectual
Property Collateral or any renewal or extension thereof, including any reissue,
division, continuation, or continuation-in-part of any Intellectual Property
Collateral, or any improvement on any Intellectual Property Collateral, or if
any intent-to use trademark application is no longer subject to clause (d) of
the definition of Excluded Property, the provisions hereof shall automatically
apply thereto and any such item enumerated in the preceding clause (i) or
(ii) shall automatically constitute Intellectual Property Collateral as if such
would have constituted Intellectual Property Collateral at the time of execution
hereof and be subject to the Lien and security interest created by this
Agreement without further action by any party. Each Pledgor shall promptly (and
in any event within 30 days) provide to the Collateral Agent written notice of
any of the foregoing and confirm the attachment of the Lien and security
interest created by this Agreement to any rights described in clauses (i) and
(ii) above by execution of an instrument in form reasonably necessary to grant
such a security interest to the Collateral Agent and the filing of any
instruments or statements as shall be reasonably necessary to create, preserve,
protect or perfect the Collateral Agent’s security interest in such Intellectual
Property Collateral. Further, each Pledgor agrees to modify this Agreement by
amending Schedules 11(a) and 11(b) to the Perfection Certificate to include any
Intellectual Property Collateral of such Pledgor acquired or arising after the
date hereof.

SECTION 6.4. Litigation. Unless there shall occur and be continuing any Event of
Default, each Pledgor shall have the right to commence and prosecute in its own
name, as the party in interest, for its own benefit and at the sole cost and
expense of the Pledgors, such applications for protection of the Intellectual
Property Collateral and suits, proceedings or other actions to prevent the
infringement, counterfeiting, unfair competition, dilution, diminution in value
or other damage as are necessary to protect the Intellectual Property
Collateral. Upon the occurrence and during the continuance of any Event of
Default, the Collateral Agent shall have the right but shall in no way be
obligated to file applications for protection of the Intellectual Property
Collateral and/or bring suit in the name of any Pledgor, the Collateral Agent or
the Secured Parties to enforce the Intellectual Property Collateral and any
license thereunder. In the event of such suit, each Pledgor shall, at the
reasonable request of the Collateral Agent, do any and all lawful acts and
execute any and all documents requested by the Collateral Agent in aid of such
enforcement and the Pledgors shall promptly reimburse and indemnify the
Collateral Agent for all costs and expenses incurred by the Collateral Agent in
the exercise of its rights under this Section 6.4 in accordance with Section 7.7
of the Indenture. In the event that the Collateral Agent shall elect not to
bring suit to enforce the Intellectual Property Collateral, each Pledgor agrees,
at the reasonable request of the Collateral Agent, to take all commercially
reasonable actions necessary, whether by suit, proceeding or other action, to
prevent the infringement, counterfeiting, unfair competition, dilution,
diminution in value of or other damage to any of the Intellectual Property
Collateral by any person.

 

-30-



--------------------------------------------------------------------------------

ARTICLE VII

TRANSFERS

SECTION 7.1. Transfers of Pledged Collateral or Mortgaged Property. No Pledgor
shall sell, convey, assign or otherwise dispose of, or grant any option with
respect to, any of the Pledged Collateral or Mortgaged Property pledged by it
hereunder except as expressly permitted by the Indenture.

ARTICLE VIII

REMEDIES

SECTION 8.1. Remedies. Subject to the terms of the Intercreditor Agreement and
the Burger King Rights, upon the occurrence and during the continuance of any
Event of Default, the Collateral Agent may, but shall not be obligated to, from
time to time exercise in respect of the Pledged Collateral, in addition to the
other rights and remedies provided for herein or otherwise available to it, the
following remedies:

(i) Personally, or by agents or attorneys, immediately take possession of the
Pledged Collateral or any part thereof, from any Pledgor or any other person who
then has possession of any part thereof with or without notice or process of
law, and for that purpose may enter upon any Pledgor’s premises where any of the
Pledged Collateral is located, remove such Pledged Collateral, remain present at
such premises to receive copies of all communications and remittances relating
to the Pledged Collateral and use in connection with such removal and possession
any and all services, supplies, aids and other facilities of any Pledgor;

(ii) Demand, sue for, collect or receive any money or property at any time
payable or receivable in respect of the Pledged Collateral including instructing
the obligor or obligors on any agreement, instrument or other obligation
constituting part of the Pledged Collateral to make any payment required by the
terms of such agreement, instrument or other obligation directly to the
Collateral Agent, and in connection with any of the foregoing, compromise,
settle, extend the time for payment and make other modifications with respect
thereto; provided, however, that in the event that any such payments are made
directly to any Pledgor, prior to receipt by any such obligor of such
instruction, such Pledgor shall segregate all amounts received pursuant thereto
in trust for the benefit of the Collateral Agent and shall promptly (but in no
event later than three (3) Business Days after receipt thereof) pay such amounts
to the Collateral Agent;

(iii) Sell, assign, grant a license to use or otherwise liquidate, or direct any
Pledgor to sell, assign, grant a license to use or otherwise liquidate, any and
all investments made in whole or in part with the Pledged Collateral or any part
thereof, and take possession of the proceeds of any such sale, assignment,
license or liquidation;

 

-31-



--------------------------------------------------------------------------------

(iv) Take possession of the Pledged Collateral or any part thereof, by directing
any Pledgor in writing to deliver the same to the Collateral Agent at any place
or places so designated by the Collateral Agent, in which event such Pledgor
shall at its own expense: (A) forthwith cause the same to be moved to the place
or places designated by the Collateral Agent and therewith delivered to the
Collateral Agent, (B) store and keep any Pledged Collateral so delivered to the
Collateral Agent at such place or places pending further action by the
Collateral Agent and (C) while the Pledged Collateral shall be so stored and
kept, provide such security and maintenance services as shall be necessary to
protect the same and to preserve and maintain them in good condition. Each
Pledgor’s obligation to deliver the Pledged Collateral as contemplated in this
Section 8.1(iv) is of the essence hereof. Upon application to a court of equity
having jurisdiction, the Collateral Agent shall be entitled to a decree
requiring specific performance by any Pledgor of such obligation;

(v) Withdraw all moneys, instruments, securities and other property in any bank,
financial securities, deposit or other account of any Pledgor constituting
Pledged Collateral for application to the Secured Obligations as provided in
Article X hereof;

(vi) Retain and apply the Distributions to the Secured Obligations as provided
in Article X hereof;

(vii) Exercise any and all rights as beneficial and legal owner of the Pledged
Collateral, including perfecting assignment of and exercising any and all
voting, consensual and other rights and powers with respect to any Pledged
Collateral; and

(viii) Exercise all the rights and remedies of a secured party on default under
the UCC, and the Collateral Agent may also in its sole discretion, without
notice except as specified in Section 8.2 hereof, sell, assign or grant a
license to use the Pledged Collateral or any part thereof in one or more parcels
at public or private sale, at any exchange, broker’s board or at any of the
Collateral Agent’s offices or elsewhere, for cash, on credit or for future
delivery. The Collateral Agent or any other Secured Party or any of their
respective Affiliates may be the purchaser, licensee, assignee or recipient of
the Pledged Collateral or any part thereof at any such sale and shall be
entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Pledged Collateral sold, assigned
or licensed at such sale, to use and apply any of the Secured Obligations owed
to such person as a credit on account of the purchase price of the Pledged
Collateral or any part thereof payable by such person at such sale. Each
purchaser, assignee, licensee or recipient at any such sale shall acquire the
property sold, assigned or licensed absolutely free from any claim or right on
the part of any Pledgor, and each Pledgor hereby waives, to the fullest extent
permitted by law, all rights of redemption, stay and/or appraisal which it now
has or may at any time in the future have under any rule of law or statute now
existing or hereafter enacted. The Collateral Agent shall not be obligated to
make any sale of the Pledged Collateral or any part thereof regardless of notice
of sale having been given. The Collateral Agent may adjourn any public or
private sale from time to time by announcement at the time and place fixed
therefor, and such sale may, without further notice, be made at the time and
place to which it was so adjourned. Each Pledgor hereby waives, to the fullest
extent permitted by law, any claims against the Collateral Agent arising by
reason of the

 

-32-



--------------------------------------------------------------------------------

fact that the price at which the Pledged Collateral or any part thereof may have
been sold, assigned or licensed at such a private sale was less than the price
which might have been obtained at a public sale, even if the Collateral Agent
accepts the first offer received and does not offer such Pledged Collateral to
more than one offeree.

SECTION 8.2. Notice of Sale. Each Pledgor acknowledges and agrees that, to the
extent notice of sale or other disposition of the Pledged Collateral or any part
thereof shall be required by law, ten (10) days’ prior notice to such Pledgor of
the time and place of any public sale or of the time after which any private
sale or other intended disposition is to take place shall be commercially
reasonable notification of such matters. No notification need be given to any
Pledgor if it has signed, after the occurrence of an Event of Default, a
statement renouncing or modifying any right to notification of sale or other
intended disposition.

SECTION 8.3. Waiver of Notice and Claims. Each Pledgor hereby waives, to the
fullest extent permitted by applicable law, notice or judicial hearing in
connection with the Collateral Agent’s taking possession or the Collateral
Agent’s disposition of the Pledged Collateral or any part thereof upon the
occurrence and during the continuation of an Event of Default, including any and
all prior notice and hearing for any prejudgment remedy or remedies and any such
right which such Pledgor would otherwise have under law, and each Pledgor hereby
further waives, to the fullest extent permitted by applicable law: (i) all
damages occasioned by such taking of possession, (ii) all other requirements as
to the time, place and terms of sale or other requirements with respect to the
enforcement of the Collateral Agent’s rights hereunder and (iii) all rights of
redemption, appraisal, valuation, stay, extension or moratorium now or hereafter
in force under any applicable law. The Collateral Agent shall not be liable for
any incorrect or improper payment made pursuant to this Article VIII in the
absence of a judicial determination of gross negligence or willful misconduct on
the part of the Collateral Agent. Any sale of, or the grant of options to
purchase, or any other realization upon, any Pledged Collateral shall operate to
divest all right, title, interest, claim and demand, either at law or in equity,
of the applicable Pledgor therein and thereto, and shall be a perpetual bar both
at law and in equity against such Pledgor and against any and all persons
claiming or attempting to claim the Pledged Collateral so sold, optioned or
realized upon, or any part thereof, from, through or under such Pledgor.

SECTION 8.4. Certain Sales of Pledged Collateral.

(a) Each Pledgor recognizes that, by reason of certain prohibitions contained in
law, rules, regulations or orders of any Governmental Authority, the Collateral
Agent may be compelled, with respect to any sale of all or any part of the
Pledged Collateral, to limit purchasers to those who meet the requirements of
such Governmental Authority. Each Pledgor acknowledges that any such sales may
be at prices and on terms less favorable to the Collateral Agent than those
obtainable through a public sale without such restrictions, and, notwithstanding
such circumstances, agrees that any such restricted sale shall be deemed to have
been made in a commercially reasonable manner and that, except as may be
required by applicable law, the Collateral Agent shall have no obligation to
engage in public sales.

 

-33-



--------------------------------------------------------------------------------

(b) Each Pledgor recognizes that, by reason of certain prohibitions contained in
the Securities Act, and applicable state securities laws, the Collateral Agent
may be compelled, with respect to any sale of all or any part of the Securities
Collateral and Investment Property, to limit purchasers to persons who will
agree, among other things, to acquire such Securities Collateral or Investment
Property for their own account, for investment and not with a view to the
distribution or resale thereof. Each Pledgor acknowledges that any such private
sales may be at prices and on terms less favorable to the Collateral Agent than
those obtainable through a public sale without such restrictions (including a
public offering made pursuant to a registration statement under the Securities
Act), and, notwithstanding such circumstances, agrees that any such private sale
shall be deemed to have been made in a commercially reasonable manner and that
the Collateral Agent shall have no obligation to engage in public sales and no
obligation to delay the sale of any Securities Collateral or Investment Property
for the period of time necessary to permit the issuer thereof to register it for
a form of public sale requiring registration under the Securities Act or under
applicable state securities laws, even if such issuer would agree to do so.

(c) If the Collateral Agent determines to exercise its right to sell any or all
of the Securities Collateral or Investment Property, upon written request, the
applicable Pledgor shall determine and inform the Collateral Agent of the number
of securities included in the Securities Collateral or Investment Property which
may be sold by the Collateral Agent as exempt transactions under the Securities
Act and the rules of the Securities and Exchange Commission thereunder, as the
same are from time to time in effect.

(d) Each Pledgor further agrees that a breach of any of the covenants contained
in this Section 8.4 will cause irreparable injury to the Collateral Agent and
the other Secured Parties, that the Collateral Agent and the other Secured
Parties have no adequate remedy at law in respect of such breach and, as a
consequence, that each and every covenant contained in this Section 8.4 shall be
specifically enforceable against such Pledgor, and such Pledgor hereby waives
and agrees not to assert any defenses against an action for specific performance
of such covenants except for a defense that no Event of Default has occurred and
is continuing.

SECTION 8.5. No Waiver; Cumulative Remedies.

(a) No failure on the part of the Collateral Agent to exercise, no course of
dealing with respect to, and no delay on the part of the Collateral Agent in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right, power,
privilege or remedy hereunder preclude any other or further exercise thereof or
the exercise of any other right, power, privilege or remedy; nor shall the
Collateral Agent be required to look first to, enforce or exhaust any other
security, collateral or guaranties. All rights and remedies herein provided are
cumulative and are not exclusive of any rights or remedies provided by law or
otherwise available.

(b) In the event that the Collateral Agent shall have instituted any proceeding
to enforce any right, power, privilege or remedy under this Agreement or any
other Security Document by foreclosure, sale, entry or otherwise, and such
proceeding shall have been discontinued

 

-34-



--------------------------------------------------------------------------------

or abandoned for any reason or shall have been determined adversely to the
Collateral Agent, then and in every such case, the Pledgors, the Collateral
Agent and each other Secured Party shall be restored to their respective former
positions and rights hereunder with respect to the Pledged Collateral, and all
rights, remedies, privileges and powers of the Collateral Agent and the other
Secured Parties shall continue as if no such proceeding had been instituted.

SECTION 8.6. Certain Additional Actions Regarding Intellectual Property. If any
Event of Default shall have occurred and be continuing, upon the written demand
of the Collateral Agent, each Pledgor shall execute and deliver to the
Collateral Agent an assignment or assignments of the registered Patents,
Trademarks and/or Copyrights and Goodwill and such other documents as are
necessary to carry out the intent and purposes hereof; provided that such
assignments shall cease to be valid and shall become void at such time as all
Events of Default have been cured or waived in accordance with the Indenture.
Within 30 Business Days of written notice thereafter from the Collateral Agent,
each Pledgor shall make available to the Collateral Agent, to the extent within
such Pledgor’s power and authority, such personnel in such Pledgor’s employ on
the date of the Event of Default as the Collateral Agent may reasonably
designate to permit such Pledgor to continue, directly or indirectly, to
produce, advertise and sell the products and services sold by such Pledgor under
the registered Patents, Trademarks and/or Copyrights, and such persons shall be
available to perform their prior functions on the Collateral Agent’s behalf.

SECTION 8.7. [Reserved]

SECTION 8.8. Actions of Collateral Agent

Subject to the Intercreditor Agreement and the Burger King Rights, after the
incurrence of any Permitted Additional Pari Passu Obligations (other than the
issuance of Additional Notes), the holders of a majority in principal amount of
the Second Lien Obligations (other than holders of Hedging Obligations) will
have the right to direct the Collateral Agent, following the occurrence and
during the continuation of an Event of Default under the Indenture or the
occurrence and continuation of an event of default under any agreement or
instrument representing such Permitted Additional Pari Passu Obligations, to
foreclose on, or exercise its other rights with respect to, the Pledged
Collateral (or exercise other remedies with respect to the Pledged Collateral).
Any action taken or not taken without the vote of any holder of Second Lien
Obligations will nevertheless be binding on such holder.

Except as provided in the succeeding sentence, in the case of the occurrence and
continuation of an Event of Default under the Indenture, or the occurrence and
continuation of an event of default under any agreement or instrument
representing additional Second Lien Obligations where such remedies arise, the
Collateral Agent will only be permitted, subject to applicable law, to exercise
remedies and sell Pledged Collateral at the direction of the applicable holders
of Second Lien Obligations as set forth above. If the Collateral Agent has asked
the holders of Second Lien Obligations for instruction and the applicable
holders have not yet responded to such request, the Collateral Agent will be
authorized to take, but will not be required to take, and will

 

-35-



--------------------------------------------------------------------------------

in no event have any liability for taking, any delay in taking or the failure to
take, such actions with regard to a default or event which the Collateral Agent,
in good faith, believes to be reasonably required to promote and protect the
interests of the holders of the Second Lien Obligations and to preserve the
value of the Pledged Collateral; provided that once instructions from the
applicable holders of the Second Lien Obligations have been received by the
Collateral Agent, the actions of the Collateral Agent will be governed thereby
and the Collateral Agent will not take any further action which would be
contrary thereto.

ARTICLE IX

APPLICATION OF PROCEEDS

SECTION 9.1. Application of Proceeds. (a) The proceeds received by the
Collateral Agent in respect of any sale of, collection from or other realization
upon all or any part of the Pledged Collateral or Mortgaged Property pursuant to
the exercise by the Collateral Agent of its remedies shall be applied, together
with any other sums then held by the Collateral Agent pursuant to this
Agreement, as follows:

(i) first, to amounts owing to the holders of the First Lien Obligations until
the Payment in Full of First Lien Priority Debt (as such terms are defined in
the Intercreditor Agreement);

(ii) second, to amounts owing to the Collateral Agent in its capacity as such in
accordance with the terms of the Indenture and to amounts owing to the Trustee
in its capacity as such in accordance with the terms of the Indenture;

(iii) third, to amounts owing to any Additional Pari Passu Agent in its capacity
as such in accordance with the terms of such Additional Pari Passu Agreement;

(iv) fourth, ratably to amounts owing to the holders of Secured Obligations in
accordance with the terms of the Indenture and Additional Pari Passu Agreements;
and

(v) fifth, to the Issuer.

(b) In making the determination and allocations required by this Section 9.1,
the Collateral Agent may conclusively rely upon information supplied by the
applicable Additional Pari Passu Agent as to the amounts of unpaid principal and
interest and other amounts outstanding with respect to such Permitted Additional
Pari Passu Obligations and the Collateral Agent shall have no liability to any
of the Secured Parties for actions taken in reliance on such information.

(c) If, despite the provisions of this Agreement, any Secured Party shall
receive any payment or other recovery in excess of its portion of payments on
account of the Secured Obligations to which it is then entitled in accordance
with this Agreement, such Secured Party shall hold such payment or other
recovery in trust for the benefit of all Secured Parties hereunder for
distribution in accordance with this Section 9.1.

 

-36-



--------------------------------------------------------------------------------

Notwithstanding the foregoing, in the event of any determination by a court of
competent jurisdiction with respect to any series of Permitted Additional Pari
Passu Obligations that (i) such series of Permitted Additional Pari Passu
Obligations is unenforceable under applicable law or are subordinated to any
other obligations (other than the Notes or another series of Permitted
Additional Pari Passu Obligations), (ii) such series of Permitted Additional
Pari Passu Obligations does not have an enforceable security interest in any of
the Pledged Collateral and/or (iii) any intervening security interest exists
securing any other obligations (other than the Notes or other series of
Permitted Additional Pari Passu Obligations) on a basis ranking prior to the
security interest of such series of Permitted Additional Pari Passu Obligations
but junior to the security interest of the Notes or other series of Permitted
Additional Pari Passu Obligations (any such condition referred to in the
foregoing clauses (i), (ii) or (iii) with respect to any series of Permitted
Additional Pari Passu Obligations, an “Impairment” of such series of Permitted
Additional Pari Passu Obligations), the results of such Impairment shall be
borne solely by the holders of such series of Permitted Additional Pari Passu
Obligations, and the rights of the holders of such series of Permitted
Additional Pari Passu Obligations (including, without limitation, the right to
receive distributions in respect of such series Permitted Additional Pari Passu
Obligations) set forth herein shall be modified to the extent necessary so that
the effects of such Impairment are borne solely by the holders of such series of
Permitted Additional Pari Passu Obligations subject to such Impairment.
Notwithstanding the foregoing, with respect to any Pledged Collateral for which
a third party (other than a holder of the Notes or series of Permitted
Additional Pari Passu Obligations) has a lien or security interest that is
junior in priority to the security interest of the holders of the Notes or any
series of Permitted Additional Pari Passu Obligations but senior (as determined
by appropriate legal proceedings in the case of any dispute) to the security
interest of the holder of any other series of Permitted Additional Pari Passu
Obligations (such third party, an “Intervening Creditor”), the value of any
Pledged Collateral or proceeds which are allocated to such Intervening Creditor
shall be deducted on a ratable basis solely from the Pledged Collateral or
proceeds to be distributed in respect of the series of Permitted Additional Pari
Passu Obligations with respect to which such Impairment exists.

ARTICLE X

MISCELLANEOUS

SECTION 10.1. Concerning Collateral Agent and the other Security Documents.

(a) The Collateral Agent has been appointed as collateral agent pursuant to the
Indenture. The actions of the Collateral Agent hereunder are subject to the
provisions of the Indenture. The Collateral Agent shall have the right hereunder
to make demands, to give notices, to exercise or refrain from exercising any
rights, and to take or refrain from taking action (including the release or
substitution of the Pledged Collateral or Mortgaged Property), in

 

-37-



--------------------------------------------------------------------------------

accordance with this Agreement, the Indenture and the other Security Documents.
The Collateral Agent may employ agents and attorneys-in-fact in connection
herewith and shall not be liable for the negligence of any such agents or
attorneys-in-fact selected by it in good faith. The Collateral Agent may resign
in the manner provided in the Indenture. A successor Collateral Agent may be
appointed in the manner provided in the Indenture and, as applicable, in the
manner provided in each Additional Pari Passu Agreement. Upon the acceptance of
any appointment as the Collateral Agent by a successor Collateral Agent, that
successor Collateral Agent shall thereupon succeed to and become vested with all
the rights, powers, privileges and duties of the retiring Collateral Agent under
this Agreement and the other Security Documents, and the retiring Collateral
Agent shall thereupon be discharged from its duties and obligations under this
Agreement and the other Security Documents. After any retiring Collateral
Agent’s resignation, the provisions hereof shall inure to its benefit as to any
actions taken or omitted to be taken by it under this Agreement while it was the
Collateral Agent.

(b) The Collateral Agent shall be deemed to have exercised reasonable care in
the custody and preservation of the Pledged Collateral or Mortgaged Property in
its possession if such Pledged Collateral or Mortgaged Property is accorded
treatment substantially equivalent to that which the Collateral Agent, in its
individual capacity, accords its own property consisting of similar instruments
or interests, it being understood that neither the Collateral Agent nor any of
the Secured Parties shall have responsibility for (i) ascertaining or taking
action with respect to calls, conversions, exchanges, maturities, tenders or
other matters relating to any Securities Collateral, whether or not the
Collateral Agent or any other Secured Party has or is deemed to have knowledge
of such matters or (ii) taking any necessary steps to preserve rights against
any person with respect to any Pledged Collateral or Mortgaged Property.

(c) The Collateral Agent shall be entitled to rely upon any written notice,
statement, certificate, order or other document or any telephone message
believed by it to be genuine and correct and to have been signed, sent or made
by the proper person, and, with respect to all matters pertaining to this
Agreement and the other Security Documents and its duties hereunder and
thereunder, upon advice of counsel selected by it.

(d) If any item of Pledged Collateral or Mortgaged Property also constitutes
collateral granted to the Collateral Agent under any other deed of trust,
mortgage, security agreement, pledge or instrument of any type, in the event of
any conflict between the provisions hereof and the provisions of such other deed
of trust, mortgage, security agreement, pledge or instrument of any type in
respect of such collateral, the Collateral Agent, in its sole discretion, shall
select which provision or provisions shall control.

(e) Anything herein contained to the contrary notwithstanding, (i) each Pledgor
shall remain liable under this Agreement and under each of the underlying
contracts to which such Pledgor a party described herein to perform all of its
duties and obligations thereunder to the same extent as if this Agreement had
not been executed, (ii) the exercise by the Collateral Agent or the Holders of
any of their rights, remedies or powers hereunder shall not release any Pledgor
from any of its duties or obligations under this Agreement or such underlying
contracts described herein and (iii) neither the Trustee or the Collateral Agent
shall have

 

-38-



--------------------------------------------------------------------------------

any obligation or liability under such underlying contracts by reason of or
arising out of this Agreement, nor shall the Noteholders, the Trustee or the
Collateral Agent be obligated to perform any of the obligations or duties of any
of the Pledgors hereunder or any of the contracts described herein

(f) The Collateral Agent shall not be responsible for the existence, genuineness
or value of any of the Pledged Collateral or Mortgaged Property or for the
validity, perfection, priority or enforceability of the Liens in any of the
Pledged Collateral or Mortgaged Property, whether impaired by operation of law
or by reason of any of any action or omission to act on its part hereunder,
except to the extent such action or omission constitutes gross negligence or
willful misconduct on the part of the Collateral Agent. Nor shall the Collateral
Agent be responsible for the validity or sufficiency of the Pledged Collateral
or Mortgaged Property or any agreement or assignment contained therein, for the
validity of the title of the Pledgors to the Pledged Collateral or Mortgaged
Property, for insuring the Pledged Collateral or Mortgaged Property or for the
payment of taxes, charges, assessments or Liens upon the Pledged Collateral or
Mortgaged Property or otherwise as to the maintenance of the Pledged Collateral
or Mortgaged Property.

(g) In the event that the Collateral Agent is required to acquire title to an
asset for any reason, or take any managerial action of any kind in regard
thereto, in order to carry out any duty for the benefit of another, which in the
Collateral Agent’s sole discretion may cause it to be considered an “owner or
operator” under the provisions of the Comprehensive Environmental Response,
Compensation and Liability Act (“CERCLA”), 42 U.S.C. §9601, et seq., or
otherwise cause it to incur liability under CERCLA or any other federal, state
or local law, the Collateral Agent reserves the right, instead of taking such
action, to either resign as or arrange for the transfer of the title or control
of the asset to a court-appointed receiver. The Collateral Agent shall not be
liable to any person for any environmental claims or contribution actions under
any federal, state or local law, rule or regulation by reason of the Collateral
Agent’s actions and conduct as authorized, empowered and directed hereunder or
relating to the discharge, release or threatened release of hazardous materials
into the environment. If at any time it is necessary or advisable for any real
property to be possessed, owned, operated or managed by any person (including
the Collateral Agent), the Holders of not less than a majority in aggregate
principal amount of the outstanding Notes shall direct the Collateral Agent to
appoint an appropriately qualified person (excluding the Collateral Agent) who
such Holders shall designate to possess, own, operate or manage, as the case may
be, such real property.

(h) In acting under and by virtue of this Agreement and the other Security
Documents, the Collateral Agent shall have all of the rights, protections and
immunities granted to the Collateral Agent and the Trustee under the Indenture
(including but not limited to the right to be indemnified under Section 7.07),
and all such rights, protections and immunities are incorporated by reference
herein, mutatis mutandis.

(i) Notwithstanding anything in this Agreement to the contrary and for the
avoidance of doubt, the Collateral Agent shall have no duty to act outside of
the United States in respect of any collateral located in another jurisdiction
other than the United States.

 

-39-



--------------------------------------------------------------------------------

SECTION 10.2. Collateral Agent May Perform; Collateral Agent Appointed
Attorney-in-Fact. If any Pledgor shall fail to perform any covenants contained
in this Agreement (including such Pledgor’s covenants to (i) pay the premiums in
respect of all required insurance policies hereunder, (ii) pay and discharge any
taxes, assessments and special assessments, levies, fees and governmental
charges imposed upon or assessed against, and landlords’, carriers’, mechanics’,
workmen’s, repairmen’s, laborers’, materialmen’s, suppliers’ and warehousemen’s
Liens and other claims arising by operation of law against, all or any portion
of the Pledged Collateral or Mortgaged Property, (iii) make repairs,
(iv) discharge Liens or (v) pay or perform any obligations of such Pledgor under
any Pledged Collateral or Mortgaged Property or if any representation or
warranty on the part of any Pledgor contained herein shall be breached, the
Collateral Agent may (but shall not be obligated to) do the same or cause it to
be done or remedy any such breach, and may expend funds for such purpose;
provided, however, that the Collateral Agent shall in no event be bound to
inquire into the validity of any tax, Lien, imposition or other obligation which
such Pledgor fails to pay or perform as and when required hereby and which such
Pledgor does not contest in accordance with the provisions of the Indenture. Any
and all amounts so expended by the Collateral Agent shall be paid by the
Pledgors in accordance with the provisions of Section 7.7 of the Indenture.
Neither the provisions of this Section 10.2 nor any action taken by the
Collateral Agent pursuant to the provisions of this Section 10.2 shall prevent
any such failure to observe any covenant contained in this Agreement nor any
breach of representation or warranty from constituting an Event of Default. Each
Pledgor hereby appoints the Collateral Agent its attorney-in-fact, with full
power and authority in the place and stead of such Pledgor and in the name of
such Pledgor, or otherwise, from time to time in the Collateral Agent’s
discretion to take any action and to execute any instrument consistent with the
terms of the Indenture, this Agreement and the other Security Documents which
the Collateral Agent may deem necessary to accomplish the purposes hereof (but
the Collateral Agent shall not be obligated to and shall have no liability to
such Pledgor or any third party for failure to so do or take action). The
foregoing grant of authority is a power of attorney coupled with an interest and
such appointment shall be irrevocable for the term hereof. Each Pledgor hereby
ratifies all that such attorney shall lawfully do or cause to be done by virtue
hereof.

SECTION 10.3. Continuing Security Interest; Assignment. This Agreement shall
create a continuing security interest in the Pledged Collateral and shall (i) be
binding upon the Pledgors, their respective successors and assigns and
(ii) inure, together with the rights and remedies of the Collateral Agent
hereunder, to the benefit of the Collateral Agent and the other Secured Parties
and each of their respective successors, transferees and assigns. No other
persons (including any other creditor of any Pledgor) shall have any interest
herein or any right or benefit with respect hereto. Without limiting the
generality of the foregoing clause (ii), any Secured Party may assign or
otherwise transfer any indebtedness held by it secured by this Agreement to any
other person, and such other person shall thereupon become vested with all the
benefits in respect thereof granted to such Secured Party, herein or otherwise,
subject however, to the provisions of the Indenture. Each of the Pledgors agrees
that its obligations hereunder and the security interest created hereunder shall
continue to be effective or be reinstated, as applicable, if at any time
payment, or any part thereof, of all or any part of the Secured Obligations is
rescinded or must otherwise be restored by the Secured Party upon the bankruptcy
or reorganization of any Pledgor or otherwise.

 

-40-



--------------------------------------------------------------------------------

SECTION 10.4. Termination; Release. When all the Secured Obligations have been
paid in full (other than contingent liabilities not then due and payable), this
Agreement shall terminate. Upon termination of this Agreement the Pledged
Collateral shall be released from the Lien of this Agreement. Upon such release
or any release of Pledged Collateral or any part thereof in accordance with the
provisions of the Indenture, the Collateral Agent shall, upon the request and at
the sole cost and expense of the Pledgors, assign, transfer and deliver to
Pledgor, against receipt and without recourse to or warranty by the Collateral
Agent, such of the Pledged Collateral or any part thereof to be released (in the
case of a release) as may be in possession of the Collateral Agent and as shall
not have been sold or otherwise applied pursuant to the terms hereof, and, with
respect to any other Pledged Collateral, proper documents and instruments
acknowledging the termination hereof or the release of such Pledged Collateral,
as the case may be.

The Liens securing the Secured Obligations securing the Notes will be released,
in whole or in part, as provided in Section 10.3 of the Indenture.

The Liens securing Permitted Additional Pari Passu Obligations of any series
will be released, in whole or in part, as provided in Additional Pari Passu
Agreement governing such obligations.

SECTION 10.5. Modification in Writing. No amendment, modification, supplement,
termination or waiver of or to any provision hereof, nor consent to any
departure by any Pledgor therefrom, shall be effective unless the same shall be
made in accordance with the terms of the Indenture, each Additional Pari Passu
Agreement and unless in writing and signed each of the parties hereto and in
compliance with the terms of the Intercreditor Agreement (including, without
limitation, Section 8.3 thereof). The Collateral Agent shall receive an Opinion
and Officers’ Certificate stating that such amendment, modification, supplement
or waiver is authorized or permitted by the Indenture, this Security Agreement
and any Additional Pari Passu Agreement, and that all conditions precedent to
the execution of such have been satisfied. Any amendment, modification or
supplement of or to any provision hereof, any waiver of any provision hereof and
any consent to any departure by any Pledgor from the terms of any provision
hereof in each case shall be effective only in the specific instance and for the
specific purpose for which made or given. Except where notice is specifically
required by this Agreement or any other document evidencing the Secured
Obligations including any Additional Pari Passu Agreement, no notice to or
demand on any Pledgor in any case shall entitle any Pledgor to any other or
further notice or demand in similar or other circumstances.

SECTION 10.6. Notices. Unless otherwise provided herein or in the Indenture, any
notice or other communication herein required or permitted to be given shall be
given in the manner and become effective as set forth in the Indenture, as to
any Pledgor, addressed to it at the address of the Issuer set forth in the
Indenture, as to the Collateral Agent, addressed to it at the address set forth
in the Indenture, as to any Additional Pari Passu Agent, addressed to is at the
address set forth in the applicable Additional Pari Passu Joinder Agreement, or
in each case at such other address as shall be designated by such party in a
written notice to the other party complying as to delivery with the terms of
this Section 10.6. In addition to the foregoing, the Collateral Agent shall have
the benefits accorded to the Trustee in Section 12.1 of the Indenture.

 

-41-



--------------------------------------------------------------------------------

SECTION 10.7. Governing Law, Consent to Jurisdiction and Service of Process;
Waiver of Jury Trial. Section 12.7 of the Indenture is incorporated herein,
mutatis mutandis, as if a part hereof.

SECTION 10.8. Severability of Provisions. Any provision hereof which is invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without invalidating the remaining provisions hereof or affecting the validity,
legality or enforceability of such provision in any other jurisdiction.

SECTION 10.9. Execution in Counterparts. This Agreement and any amendments,
waivers, consents or supplements hereto may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
such counterparts together shall constitute one and the same agreement. Delivery
of any executed counterpart of a signature page of this Agreement by facsimile
or other electronic transmission shall be effective as delivery of a manually
executed counterpart of this Agreement.

SECTION 10.10. Business Days. In the event any time period or any date provided
in this Agreement ends or falls on a day other than a Business Day, then such
time period shall be deemed to end and such date shall be deemed to fall on the
next succeeding Business Day, and performance herein may be made on such
Business Day, with the same force and effect as if made on such other day.

SECTION 10.11. No Credit for Payment of Taxes or Imposition. No Pledgor shall be
entitled to any credit against the principal, premium, if any, or interest
payable under the Indenture, and no Pledgor shall be entitled to any credit
against any other sums which may become payable under the terms thereof or
hereof, by reason of the payment of any Taxes on the Pledged Collateral or
Mortgaged Property or any part thereof.

SECTION 10.12. No Claims Against Collateral Agent. Nothing contained in this
Agreement shall constitute any consent or request by the Collateral Agent,
express or implied, for the performance of any labor or services or the
furnishing of any materials or other property in respect of the Pledged
Collateral or Mortgaged Property or any part thereof, nor as giving any Pledgor
any right, power or authority to contract for or permit the performance of any
labor or services or the furnishing of any materials or other property in such
fashion as would permit the making of any claim against the Collateral Agent in
respect thereof or any claim that any Lien based on the performance of such
labor or services or the furnishing of any such materials or other property is
prior to the Lien hereof.

SECTION 10.13. No Release. Nothing set forth in this Agreement or any other
Security Document, nor the exercise by the Collateral Agent of any of the rights
or remedies hereunder, shall relieve any Pledgor from the performance of any
term, covenant, condition or agreement on such Pledgor’s part to be performed or
observed under or in respect of any of the Pledged Collateral or Mortgaged
Property or from any liability to any person under or in respect

 

-42-



--------------------------------------------------------------------------------

of any of the Pledged Collateral or Mortgaged Property or shall impose any
obligation on the Collateral Agent or any other Secured Party to perform or
observe any such term, covenant, condition or agreement on such Pledgor’s part
to be so performed or observed or shall impose any liability on the Collateral
Agent or any other Secured Party for any act or omission on the part of such
Pledgor relating thereto or for any breach of any representation or warranty on
the part of such Pledgor contained in this Agreement, the Indenture, the other
Security Documents and any Additional Pari Passu Agreement, or under or in
respect of the Pledged Collateral or Mortgaged Property or made in connection
herewith or therewith. Anything herein to the contrary notwithstanding, neither
the Collateral Agent nor any other Secured Party shall have any obligation or
liability under any contracts, agreements and other documents included in the
Pledged Collateral by reason of this Agreement, nor shall the Collateral Agent
or any other Secured Party be obligated to perform any of the obligations or
duties of any Pledgor thereunder or to take any action to collect or enforce any
such contract, agreement or other document included in the Pledged Collateral
hereunder. The obligations of each Pledgor contained in this Section 10.13 shall
survive the termination hereof and the discharge of such Pledgor’s other
obligations under this Agreement, the Indenture, the other Security Documents
and any Additional Pari Passu Agreement.

SECTION 10.14. Permitted Additional Pari Passu Obligations. On or after the
Issue Date, the Issuer may from time to time designate additional obligations as
Permitted Additional Pari Passu Obligations by delivering to the Collateral
Agent, the Trustee and each Additional Pari Passu Agent (a) a certificate signed
by the chief financial officer of the Issuer (i) identifying the obligations so
designated and the aggregate principal amount or face amount thereof, stating
that such obligations are designated as “Permitted Additional Pari Passu
Obligations” for purposes hereof, (ii) representing that such designation
complies with the terms of the Indenture and each then extant Additional Pari
Passu Agreement, (iii) specifying the name and address of the Additional Pari
Passu Agent for such obligations (if other than the Trustee) and (iv) stating
that the Pledgors have complied with their obligations under Section 3.4;
(b) except in the case of Additional Notes, a fully executed Additional Pari
Passu Joinder Agreement (in the form attached as Exhibit 6 hereto), (c) an
Officers’ Certificate to the effect that the designation of such obligations as
“Permitted Additional Pari Passu Obligations” does not violate the terms of the
Indenture and each then extant Additional Pari Passu Agreement (upon which the
Collateral Agent may conclusively and exclusively rely) and (d) evidence that
the Additional Pari Passu Agent for the applicable series of Permitted
Additional Pari Passu Obligations has entered into an agency agreement or other
arrangement with the Collateral Agent that is acceptable to the Collateral
Agent, acting in its sole discretion.

Notwithstanding the delivery of the Additional Pari Passu Joinder Agreement set
forth above, the Collateral Agent shall not be obligated to act as Collateral
Agent for any New Secured Parties (as such term is defined in Exhibit 6 hereto)
whatsoever or to execute any document whatsoever (including any agency
agreement) if in the sole judgment of the Collateral Agent doing so would
impose, purport to impose or might reasonably be expected to impose upon the
Collateral Agent any obligation or liability for which the Collateral Agent is
not in its sole discretion fully protected. In no event shall the Collateral
Agent be subject to any document that it has not executed. The Additional Pari
Passu Joinder Agreement shall not be effective until it has been accepted in
writing by the Collateral Agent.

 

-43-



--------------------------------------------------------------------------------

SECTION 10.15. Obligations Absolute. All obligations of each Pledgor hereunder
shall be absolute and unconditional irrespective of:

(i) any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of any other Pledgor;

(ii) any lack of validity or enforceability of the Indenture, any Security
Document or any Pari Passu Agreement, or any other agreement or instrument
relating thereto;

(iii) any change in the time, manner or place of payment of, or in any other
term of, all or any of the Secured Obligations, or any other amendment or waiver
of or any consent to any departure from the Indenture, any Additional Pari Passu
Agreement or any Security Document, or any other agreement or instrument
relating thereto;

(iv) any pledge, exchange, release or non-perfection of any other collateral, or
any release or amendment or waiver of or consent to any departure from any
guarantee, for all or any of the Secured Obligations;

(v) any exercise, non-exercise or waiver of any right, remedy, power or
privilege under or in respect hereof, the Indenture, any Additional Pari Passu
Agreement or any Security Document, or any other agreement or instrument
relating thereto except as specifically set forth in a waiver granted pursuant
to the provisions of Section 10.5 hereof; or

(vi) any other circumstances which might otherwise constitute a defense
available to, or a discharge of, any Pledgor.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]

 

-44-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Pledgor and the Collateral Agent have caused this
Agreement to be duly executed and delivered by their duly authorized officers as
of the date first above written.

 

CARROLS RESTAURANT GROUP, INC., as Pledgor By:  

/s/ Paul R. Flanders

  Name:  Paul R. Flanders   Title:    VP, Treasurer and CFO CARROLS CORPORATION,
as Guarantor and Pledgor By:  

/s/ Paul R. Flanders

  Name:  Paul R. Flanders   Title:    VP, Treasurer and CFO CARROLS LLC, as
Guarantor and Pledgor By:  

/s/ Paul R. Flanders

  Name:  Paul R. Flanders   Title:    VP, Treasurer and CFO

 

S-1



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Collateral Agent By:  

/s/ Lawrence M. Kusch

  Name:  Lawrence M. Kusch   Title:    Vice President

 

S-2